Exhibit.10.1

 

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.

 

 

 

 

 

 

COLLABORATION and LICENSE AGREEMENT

BY AND BETWEEN

FULCRUM THERAPEUTICS, INC.

AND

MyoKardia, INC.

 

 

--------------------------------------------------------------------------------

 

COLLABORATION AND LICENSE AGREEMENT

This Collaboration and License Agreement (this “Agreement”) is entered into as
of July 20, 2020 (the “Effective Date”), by and between Fulcrum Therapeutics,
Inc., a corporation organized under the laws of the State of Delaware
(“Fulcrum”), and MyoKardia, Inc., a corporation organized under the laws of the
State of Delaware (“MyoKardia”).  MyoKardia and Fulcrum each may be referred to
herein individually as a “Party” or collectively as the “Parties.”

RECITALS

WHEREAS, Fulcrum owns or controls certain intellectual property relating to the
interrogation, analysis and mapping of novel signaling pathways regulating gene
expression within biological systems in support of the identification of gene or
protein targets amenable to therapeutic (whether prophylactic, palliative,
diagnostic or curative) interventions;

WHEREAS, MyoKardia owns or controls certain intellectual property relating to
cardiovascular research and disease and is a biopharmaceutical company dedicated
to the discovery, development, and commercialization of therapeutics to treat
serious and rare diseases, including cardiomyopathies;

WHEREAS, MyoKardia and Fulcrum desire to enter into this Agreement, pursuant to
which MyoKardia and Fulcrum will work to identify one or more target(s) capable
of modulating one or more certain gene(s) of interest for the treatment of one
or more genetically defined cardiomyopathies and other indications; and

WHEREAS, MyoKardia may subsequently exploit products that bind to and modulate
the activity of, or express, one or more selected cardiomyopathy target(s), in
accordance with the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereto agree as follows:

Article 1
DEFINITIONS

For purposes of this Agreement, the following capitalized terms will have the
following meanings:

1.1“AAA” has the meaning set forth in Section 12.1.3 (Resolution by Mediation).

1.2“Abandoned Patent Right” has the meaning set forth in Section 7.4.3 (Joint
Patent Rights).

1.3“Acquired Party” means (a) any Third Party that Fulcrum acquires through an
Affiliate Acquisition following the Effective Date, and (b) any of such Third
Party’s Affiliates (other than Fulcrum or any Affiliate of Fulcrum that existed
prior to such Affiliate Acquisition).

 

--------------------------------------------------------------------------------

 

1.4“Acquired Product” has the meaning set forth in Section 6.3.5(b) (Skipped
Milestones).

1.5“Acquiring Party” means (a) any Third Party that acquires Fulcrum through a
Change of Control of Fulcrum following the Effective Date, and (b) any of such
Third Party’s Affiliates (other than Fulcrum or any Affiliate of Fulcrum that
existed prior to such Change of Control).

1.6“Act” has the meaning set forth in Section 7.4.5 (Cooperation).

1.7“Additional Cardiomyopathy Target” means a Cardiomyopathy Target Candidate
that modulates the expression of a Potential Project Gene other than the Lead
Project Gene selected in accordance with Section 3.6.6 (Selection of Follow-On
Cardiomyopathy Targets and Additional Cardiomyopathy Targets).  An Additional
Cardiomyopathy Target will also include any [**].  With respect to the
immediately preceding sentence, any [**] intended to be included as described in
such sentence shall be identified and documented in writing at the time that
Selected Targets are designated in accordance with Section 3.6.2 (Part 1
Validation).

1.8“Additional Project Gene” has the meaning set forth in Section 3.6.6
(Selection of Follow-On Cardiomyopathy Targets and Additional Cardiomyopathy
Targets).

1.9“Additional Project Gene Exclusive Indications” has the meaning set forth in
Section 3.6.6 (Selection of Follow-On Cardiomyopathy Targets and Additional
Cardiomyopathy Targets).

1.10“Affiliate” means, as of any point in time and for so long as such
relationship continues to exist, with respect to a Party, any other Person that
controls, is controlled by or is under common control with such Party.  For
purposes of this definition, “control” means that a Person (a) owns or controls,
directly or indirectly, more than fifty percent (50%) of the equity securities
of the subject Person entitled to vote in the election of directors (or, in the
case of a Person that is not a corporation, for the election of the
corresponding managing authority), or (b) possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of such
Person (whether through ownership of securities or other ownership interests, by
contract or otherwise).

1.11“Affiliate Acquisition” has the meaning set forth in Section 5.5.3
(Exception for Affiliate Acquisition).

1.12“Agreement” has the meaning set forth in the preamble to this Agreement.

1.13“Anticipated Research Budget” has the meaning set forth in Section 4.3
(Reporting).  

1.14“Applicable Law” means all applicable laws, statutes, rules, regulations
(including any applicable rules, regulations, guidelines, or other requirements
of Regulatory Authorities) that may be in effect from time to time.

-2-

--------------------------------------------------------------------------------

 

1.15“Approval Milestones” has the meaning set forth in Section 6.3.5(b) (Skipped
Milestones).

1.16“Bankruptcy Code” has the meaning set forth in Section 10.2.4(b)
(Termination for Insolvency).

1.17“Business Day” means a day other than a Saturday, Sunday or bank or other
public holiday in Boston, Massachusetts or San Francisco, California.

1.18“Calendar Quarter” means the respective periods of three consecutive
calendar months ending on March 31, June 30, September 30 or December 31, during
the Term, or the applicable part thereof during the first or last calendar
quarter of the Term.

1.19“Calendar Year” means any calendar year ending on December 31, or the
applicable part thereof during the first or last calendar year of the Term.

1.20“Cardiomyopathy Milestone Target” means an Initial Cardiomyopathy Milestone
Target or a Secondary Cardiomyopathy Milestone Target.

1.21“Cardiomyopathy Target” means the Lead Cardiomyopathy Target, a Follow-On
Cardiomyopathy Target, or an Additional Cardiomyopathy Target, as applicable.  

1.22“Cardiomyopathy Target Candidate” has the meaning set forth in Section 3.6.3
(Part 2 Validation).

1.23“CDA” means the Confidential Disclosure Agreement by and between MyoKardia
and Fulcrum, dated as of May 3, 2019.

1.24“Cell Toxicity Screen” means the screen identified as the Cell Toxicity
Screen in Figure 2 of the Research Plan.

1.25“Change of Control” means, with respect to a Party, that: (a) any Third
Party acquires directly or indirectly the beneficial ownership of greater than
fifty percent (50%) of the outstanding voting securities of such Party; (b) a
merger, consolidation, recapitalization, or reorganization of such Party is
consummated that results in shareholders or equity holders of such Party
immediately prior to such transaction, ceasing to own at least fifty percent
(50%) of the combined outstanding voting securities of the surviving entity (or
its parent entity) immediately following such transaction; (c) the shareholders
or equity holders of such Party approve a plan of complete liquidation of such
Party; or (d) the sale or transfer to a Third Party of all or substantially all
of such Party’s consolidated assets taken as a whole, through one or more
related transactions.

1.26“Clinical Proof-of-Concept” means [**].

1.27“Clinical Trial” means a Phase 1 Clinical Trial, Phase 2 Clinical Trial,
Phase 3 Clinical Trial, or any combination thereof.

1.28“Collaboration Molecule” means any therapeutic agent that (a) (i) binds to
and modulates the activity of a Cardiomyopathy Target or (ii) expresses, in
whole or in part, a

-3-

--------------------------------------------------------------------------------

 

Cardiomyopathy Target ((i) or (ii), “directed against” a Cardiomyopathy Target)
and (b) (i) is Covered by a Fulcrum Patent Right that claims or discloses a
method of using such therapeutic agent, (ii) with respect to which MyoKardia or
any of its Affiliates or Licensees has initiated Lead Optimization within [**]
after the Final Data Package Delivery Date or (iii) MyoKardia or any of its
Affiliates or Licensees has in-licensed or acquired within [**] after the Final
Data Package Delivery Date, (whether or not, in the case of clause (ii) or this
clause (iii), Covered by a Fulcrum Patent Right); provided that [**]
(collectively, the “Exceptions”) will not be deemed a Collaboration Molecule.  

1.29“Combination Product” means a Product that is (a) sold in the form of a
combination that contains or comprises one or more additional therapeutically
active pharmaceutical agents (whether co-formulated or co-packaged or otherwise
sold for a single price) other than a Molecule in the Product, or (b) sold for a
single price together with any delivery device or component therefor, companion
diagnostic, process, service, or therapy other than the Product (each, an “Other
Component”); or (c) defined as a “combination product” by the FDA pursuant to 21
C.F.R. §3.2(e) or its foreign equivalent.  

1.30“Commercially Reasonable Efforts” means, with respect to each Party and its
Affiliates, [**].

1.31“Competing Product” has the meaning set forth in Section 5.5.1(b)
(Cardiomyopathy Target Candidates).

1.32“Competitive Infringement” has the meaning set forth in Section 7.6.1
(Notice of Competitive Infringement).

1.33“Confidential Information” means, with respect to each Party, all Know-How
or other non-public information in whatever form (including, written, oral, or
visual), including proprietary information and materials (whether or not
patentable) regarding or embodying such Party’s or its Representatives’
technology, products, services, intellectual property, software, inventions,
processes, formulas, technical data, designs, drawings, research and development
plans, finances, operations or business information or objectives, that is
communicated, provided or made available by or on behalf of the Disclosing Party
to the Receiving Party or its Representatives, on or after the Effective Date.
In addition, “Confidential Information” will include: (a) confidential
information of a Third Party provided or made available by or on behalf of the
Disclosing Party to the Receiving Party or its Representatives on or after the
Effective Date, which the Disclosing Party has a legal right to disclose to the
Receiving Party under terms of confidentiality; and (b) any notes, analyses,
compilations, studies, interpretations, memoranda or other documents prepared by
the Receiving Party or its Representatives to the extent containing, reflecting
or based upon, in whole or in part, any Confidential Information communicated,
furnished or made available to the Receiving Party or its Representatives
pursuant hereto.  The terms and conditions of this Agreement will be considered
Confidential Information of both Parties being deemed the Receiving Party of
such Confidential Information.  Notwithstanding anything to the contrary herein,
all Research Data ([**]) and all Data Packages ([**]) will be the Confidential
Information of both Parties.  All [**] will be the Confidential Information of
MyoKardia.  Notwithstanding anything to the contrary in the foregoing, all
“Confidential Information,” as that term is defined in the CDA, is Confidential
Information under this Agreement, all “Confidential

-4-

--------------------------------------------------------------------------------

 

Information,” as that term is defined in the CDA, disclosed by MyoKardia under
the CDA is the Confidential Information of MyoKardia under this Agreement, and
all “Confidential Information,” as that term is defined in the CDA, disclosed by
Fulcrum under the CDA is the Confidential Information of Fulcrum under this
Agreement.

1.34“Control” or “Controlled” means, as to any Know-How, Patent Right or other
intellectual property right, the possession (whether by ownership or license,
other than by a license granted pursuant to this Agreement) by a Person of the
ability to grant to another Person access, ownership, a license or a sublicense
as required herein to such Know-How or Patent Right, without (a) violating the
terms of any agreement or other arrangement with any Third Party or (b)
requiring the payment of any consideration to any Third Party, except, in the
case of this clause (b), to the extent such other Person has agreed to be
responsible for the payment of such consideration.

1.35“Cover,” “Covering” or “Covers” means, as to a particular subject matter at
issue and a Patent Right, that, in the absence of a license granted under, or
ownership of, such Patent Right, the making, using, keeping, selling, offering
for sale or importation of such subject matter at issue would infringe a Valid
Claim in such Patent Right or, with respect to a Valid Claim that is a claim of
a pending patent application, the making, using, keeping, selling, offering for
sale or importation of such subject matter at issue would infringe such Valid
Claim in such Patent Right if such pending claim were to issue in an issued
patent without modification.

1.36“Covered Research Expenses” has the meaning set forth in Section 3.8
(Research Funding).

1.37“COVID-19 Pandemic” means the global novel coronavirus (COVID-19) pandemic.

1.38“CPI” means the Consumer Price Index – Urban Wage Earners and Clerical
Workers, U.S. City Average (All Items, 1982-84 = 100) published by the United
States Department of Labor, Bureau of Labor Statistics, or any successor index
thereto.

1.39“CRC Screen” means the nine (9) point concentration response curve,
identified as the CRC Screen in paragraph 5.1(a) of the Research Plan.

1.40“CRISPR Confirmation” means the use of CRISPR technology to confirm an
active hit from the Primary Screen by genetic manipulation, as conducted in Part
1 Validation activities.

1.41“Data Package” means the Screen Preparation Data Package, Primary Screen
Data Package, Preliminary Validation Data Package, Part 1 Validation Package,
Part 2 Validation Summary and the Final Data Package, as applicable.

1.42“Development Candidate” means a Molecule that MyoKardia has deemed suitable,
in accordance with its standard internal processes, for advancement into
IND-enabling studies and intends to advance into a Clinical Trial.

1.43“Development Candidate Designation” means the earlier of [**].

-5-

--------------------------------------------------------------------------------

 

1.44“Development Milestone” has the meaning set forth in Section 6.3.3
(Development Milestones).

1.45“Development Milestone Payments” has the meaning set forth in Section 6.3.3
(Development Milestones).

1.46“directed against” has the meaning set forth in Section 1.28 (Collaboration
Molecule) or Section 1.47 (Disclosed Molecule), as applicable.

1.47“Disclosed Molecule” means any therapeutic agent that (a)(i) binds to and
modulates the activity of a Disclosed Target or (ii) expresses, in whole or in
part, a Disclosed Target ((a) or (b), “directed against” a Disclosed Target) and
(b) (i) is Covered by a Fulcrum Patent Right that claims or discloses a method
of using such therapeutic agent, (ii) with respect to which MyoKardia or any of
its Affiliates or Licensees has initiated Lead Optimization within [**] after
the Final Data Package Delivery Date or (iii) MyoKardia or any of its Affiliates
or Licensees has in-licensed or acquired within [**] after the Final Data
Package Delivery Date; provided that any therapeutic agent that meets the
criteria of an Exception will not be deemed a Disclosed Molecule.

1.48“Disclosed Product” mean a pharmaceutical product that contains a Disclosed
Molecule.

1.49“Disclosed Target” means a Selected Target that is not a Cardiomyopathy
Target; provided that any target that, through documented evidence, can be shown
to have been identified by a Third Party collaborator of MyoKardia without using
confidential results generated by the Research Activities shall not be deemed a
Disclosed Target hereunder.  A Disclosed Target will also include any
[**].  With respect to the immediately preceding sentence, any [**] intended to
be included as described in such sentence shall be identified and documented in
writing at the time that Selected Targets are designated in accordance with
Section 3.6.2 (Part 1 Validation).

1.50“Disclosing Party” has the meaning set forth in Section 11.1
(Confidentiality).

1.51“Dollar,” “USD,” or “$” means legal tender in the U.S.

1.52“Effective Date” has the meaning set forth in the preamble of this
Agreement.

1.53“EMA” means the European Medicines Agency and any successor entity thereto.

1.54“Engineered Cell Line” means a genetically engineered cell line for use in
the Primary Screen, carrying a relevant mutation, initially [**].

1.55“European Commission” means the European Commission or any successor entity
that is responsible for granting marketing approvals authorizing the sale of
pharmaceuticals in the European Union.

1.56“European Union” or “EU” means (a) all countries or territories that are
officially part of the European Union, as constituted from time to time, and (b)
the United Kingdom.

-6-

--------------------------------------------------------------------------------

 

1.57“Exceptions” has the meaning set forth in Section 1.28 (Collaboration
Molecule).

1.58“Excluded Claim” has the meaning set forth in Section 12.1.4 (Excluded
Claims).

1.59“Excluded Field” means the treatment, prophylaxis or diagnosis of [**].

1.60“Excluded Know-How” means any Know-How to the extent Controlled by any
Acquiring Party, which Know-How is (a)  Controlled by such Acquiring Party
immediately prior to the effective date of the applicable Change of Control or
(b) Controlled by such Acquiring Party on or after the effective date of such
Change of Control but, in each case ((a) and (b)), is not Controlled by Fulcrum
or an Affiliate of Fulcrum (excluding for purposes of this provision, such
Acquiring Party and Affiliates of Fulcrum that are Affiliates by virtue of
controlling, being controlled by or under common control with such Acquiring
Party) and was invented, created or obtained without the direct or indirect use
of any Fulcrum Technology.

1.61“Excluded Patent Rights” means any Patent Right to the extent Controlled by
any Acquiring Party, which Patent Right is (a) Controlled by such Acquiring
Party immediately prior to the effective date of the applicable Change of
Control or (b) Controlled by such Acquiring Party on or after the effective date
of such Change of Control but in each case ((a) and (b)), is not Controlled by
Fulcrum or an Affiliate of Fulcrum (excluding for purposes of this provision,
such Acquiring Party and Affiliates of Fulcrum that are Affiliates by virtue of
controlling, being controlled by or under common control with such Acquiring
Party) and was invented, created or obtained without the direct or indirect use
of any Fulcrum Technology.

1.62“Excluded Target” means, as of a particular period in time, a target that is
(a) (i) subject to a binding contractual obligation under a written agreement
with a Third Party that would conflict with the inclusion of a target as a
Selected Target hereunder or (ii) the subject of a bona fide development program
specific to such target for which Fulcrum has initiated [**] and Fulcrum intends
in good faith to continue to pursue or (b) MyoKardia has identified on Schedule
1.62(b); provided that, until the selection of Cardiomyopathy Target Candidates,
no Selected Targets may become Excluded Targets without MyoKardia’s prior
written permission.  

1.63“Excluded Technology” means the Excluded Patent Rights and the Excluded
Know-How.

1.64“Exclusivity Period” has the meaning set forth in Section 5.5.1(a) (Data).

1.65“Executive Officers” means the [**] of Fulcrum, initially [**], and the [**]
of MyoKardia, initially [**] or either of their respective designees having
sufficient authority to resolve the applicable matter.

1.66“Existing Platform Patent Rights” has the meaning set forth in Section 8.2.1
(Representations and Warranties of Fulcrum).

1.67“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended, and the rules and regulations promulgated thereunder.

-7-

--------------------------------------------------------------------------------

 

1.68“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

1.69“Field” means all fields of use except, for so long as Fulcrum is
contractually prohibited from granting rights with respect thereto, the Excluded
Field.

1.70“Final Data Package” has the meaning set forth in Section 3.6.4 (Final Data
Package).

1.71“Final Data Package Delivery Date” has the meaning set forth in Section
3.6.4 (Final Data Package).

1.72“First Commercial Sale” means with respect to a Product in a country, the
first commercial sale in a country by MyoKardia, its Affiliates, or Licensees of
such Product to a Third Party following receipt of Regulatory Approval for such
Product; provided, that First Commercial Sale does not include (a) any sale to
or between MyoKardia, its Affiliates, or Licensees, (b) any use of such Product
in Clinical Trials, pre-clinical studies or other development activities, or (c)
the disposal or transfer of such Product for a bona fide charitable purpose,
including expanded access or compassionate use.

1.73“First Designation Period” has the meaning set forth in Section 3.6.5
(Selection of Lead Cardiomyopathy Target).

1.74“Follow-On Cardiomyopathy Target” means a Cardiomyopathy Target Candidate
other than the Lead Cardiomyopathy Target that modulates the expression of the
Lead Project Gene selected in accordance with Section 3.6.6 (Selection of
Follow-On Cardiomyopathy Targets and Additional Cardiomyopathy Targets).  A
Follow-On Cardiomyopathy Target will also include any [**].  With respect to the
immediately preceding sentence, any [**] intended to be included as described in
such sentence shall be identified and documented in writing at the time that
Selected Targets are designated in accordance with Section 3.6.2 (Part 1
Validation).

1.75“FTE” means a full-time equivalent employee (i.e., one fully-committed or
multiple partially-committed employees aggregating to one full-time employee)
employed or contracted by a Party and assigned to perform specified work, with
such commitment of time and effort to constitute one employee performing such
work on a full-time basis, which for purposes of activities performed under this
Agreement will be [**].  For the avoidance of doubt, FTEs shall not include
personnel performing administrative and corporate functions, including but not
limited to human resources, legal and investor relations.

1.76“FTE Hourly Rate” means, with respect to any Fulcrum FTE performing Fulcrum
Research Activities, a rate of [**], subject to annual increases beginning on
January 1, 2021 to reflect, as of December 31 of the then-most recently
completed Calendar Year, the increase in the level of the CPI in the U.S. as
compared to December 31 of the immediately preceding Calendar Year.  The FTE
Hourly Rate is “fully burdened” and includes employee salaries, benefits,
bonuses and overhead allocated to such employee’s work hereunder, but excludes,
for the avoidance of doubt, Out-of-Pocket Expenses.

1.77“Fulcrum” has the meaning set forth in the preamble of this Agreement.

-8-

--------------------------------------------------------------------------------

 

1.78“Fulcrum Indemnified Party” has the meaning set forth in Section 9.1.1
(Indemnification by MyoKardia).

1.79“Fulcrum Patent Rights” means the Patent Rights within the Fulcrum
Technology.

1.80“Fulcrum Platform” means Fulcrum’s proprietary high-throughput discovery
platform designed to identify and validate biological drug targets that balance
the expression of the genes known to drive or ameliorate disease and Fulcrum’s
proprietary library of compounds, in each case, as such exist from time to time
during the Research Term.

1.81“Fulcrum Research Activities” means any research conducted or to be
conducted by or on behalf of Fulcrum (including by an Affiliate or subcontractor
of Fulcrum) under the Research Plan.

1.82“Fulcrum Technology” means all Know-How and Patent Rights (a) Controlled by
Fulcrum (i) as of the Effective Date or (ii) during the Research Term and, in
the case of this clause (ii), (x) developed in the conduct of the Fulcrum
Research Activities or (y) otherwise to the extent related to, covering or
disclosing any method of modulating the activity of any Target for the treatment
of any Lead Project Gene Exclusive Indication or Additional Project Gene
Exclusive Indication, and (b) that are necessary to research, develop,
manufacture, commercialize, or otherwise exploit Molecules and Products in the
Territory in the Field, other than any Excluded Technology.  For the avoidance
of doubt, the Fulcrum Technology includes Fulcrum’s interest in the Joint
Technology.

1.83 “GAAP” means generally accepted accounting principles as practiced in the
United States, consistently applied.

1.84“Generic Product” means, with respect to a Product, and on a
Product-by-Product and country-by-country basis, any product (including a
“generic product,” “biogeneric,” “follow-on biologic,” “follow-on biological
product,” “follow-on protein product,” “similar biological medicinal product,”
or “biosimilar product”) approved by way of an abbreviated regulatory mechanism
by the relevant Regulatory Authority in a country in reference to such Product,
that in each case: (a) is sold in the same country (or is commercially available
in the same country via import from another country) as such Product by any
Third Party that is not a Sublicensee of MyoKardia or its Affiliates and that
did not purchase such product in a chain of distribution that included any of
MyoKardia or any of its Affiliates or its Sublicensees; and (b) meets the
equivalency determination by the applicable Regulatory Authority in such country
(including a determination that the product is “comparable,” “interchangeable,”
“bioequivalent,” “biosimilar” or other term of similar meaning, with respect to
the Product), in each case, as is necessary to permit substitution of such
product for the Product under Applicable Law in such country.

1.85“Governmental Authority” means any court, agency, department, authority or
other instrumentality of any national, state, county, city or other political
subdivision.

1.86“IND” means an Investigational New Drug Application submitted under the FD&C
Act, or an analogous application or submission with any analogous agency or
Regulatory

-9-

--------------------------------------------------------------------------------

 

Authority outside of the United States for the purposes of obtaining permission
to conduct Clinical Trials.

1.87“Indemnified Party” has the meaning set forth in Section 9.1.3 (Procedure).

1.88“Indemnifying Party” has the meaning set forth in Section 9.1.3 (Procedure).

1.89“Initial Cardiomyopathy Milestone Target” means (a) the Lead Cardiomyopathy
Target, (b) a Follow-On Cardiomyopathy Target or (c) a Disclosed Target that
modulates the expression of the Lead Project Gene.

1.90“Initiation” or “Initiate” means, with respect to any Clinical Trial, dosing
of the first human subject in such Clinical Trial.

1.91“Insolvency Event” has the meaning set forth in Section 10.2.4(a)
(Termination for Insolvency).

1.92“Insolvent Party” has the meaning set forth in Section 10.2.4(a)
(Termination for Insolvency).

1.93“Joint Know-How” means the Target Know-How and any other Know-How that is
jointly owned by the Parties pursuant to Sections 7.1.1 and 7.1.4(b)(i)
(Ownership of Technology).

1.94“Joint Patent Rights” means the Target Patent Rights and any other Patent
Rights that Cover Joint Know-How.

1.95“Joint Steering Committee” or “JSC” means has the meaning set forth in
Section 2.1 (Joint Steering Committee).

1.96“Joint Technology” means the Joint Know-How and the Joint Patent Rights.

1.97“Jointly Controlled Patent Rights” has the meaning set forth in Section
7.4.3 (Joint Patent Rights).

1.98“Know-How” means confidential (as of the time of disclosure) intellectual
property, data, results, pre-clinical and clinical protocols and data from
studies and Clinical Trials, chemical structures, chemical sequences,
information, inventions, know-how, formulas, trade secrets, techniques, methods,
processes, procedures and developments; provided that Know-How does not include
Patent Rights.

1.99“Lead Cardiomyopathy Target” means the Cardiomyopathy Target Candidate
selected as the Lead Cardiomyopathy Target in accordance with Section 3.6.5
(Selection of Lead Cardiomyopathy Target).  The Lead Cardiomyopathy Target will
also include any [**].  With respect to the immediately preceding sentence, any
[**] intended to be included as described in such sentence shall be identified
and documented in writing at the time that Selected Targets are designated in
accordance with Section 3.6.2 (Part 1 Validation).

-10-

--------------------------------------------------------------------------------

 

1.100“Lead Cardiomyopathy Target Notice” has the meaning set forth in Section
3.6.5 (Selection of Lead Cardiomyopathy Target).

1.101“Lead Optimization” means the process of optimizing the properties of
structurally-related compounds directed against a Target with the intent of
identifying a suitable Development Candidate.

1.102“Lead Project Gene” has the meaning set forth in Section 3.6.5 (Selection
of Lead Cardiomyopathy Target).

1.103“Lead Project Gene Exclusive Indications” has the meaning set forth in
Section 3.6.5 (Selection of Lead Cardiomyopathy Target).

1.104“Liability” has the meaning set forth in Section 9.1.1 (Indemnification by
MyoKardia).

1.105“Licensed Product” means a pharmaceutical product containing a
Collaboration Molecule.

1.106“Licensee” means (a) any Sublicensee or (b) any other entity to which
MyoKardia or any of its Affiliates, directly or through multiple tiers, grants
any rights to commercialize a Product.

1.107“Loss of Market Exclusivity” means an event where, with respect to any
Product in any country:  (a) one or more Generic Products are being marketed in
such country; and (b) aggregate Net Sales of such Product sold in that country
during any Calendar Quarter following introduction of such Generic Product in
such country have fallen by at least [**] in that country as compared to the
average quarterly total aggregate Net Sales of such Product sold in such country
during the last [**] prior to the Calendar Quarter in which such Generic Product
was first introduced.

1.108“Major Market Countries” means [**].

1.109“Medicinal Chemistry Services” means services performed by Fulcrum, as
requested by MyoKardia, outside of the Research Plan relating to the generation
and optimization of Collaboration Molecules.

1.110“MHRA” means the Medicines and Healthcare Products Regulatory Agency in the
United Kingdom and any successor entity thereto.

1.111“Milestone” means a Development Milestone, Preclinical Milestone, [**]
Milestone or Sales Milestone.

1.112“Milestone Payment” means a Development Milestone Payment, Preclinical
Milestone Payment, [**] Milestone Payment or Sales Milestone Payment.

1.113“Molecule” means any Collaboration Molecule or Disclosed Molecule.

-11-

--------------------------------------------------------------------------------

 

1.114“MyoKardia” has the meaning set forth in the preamble to this Agreement.

1.115“MyoKardia Indemnified Party” has the meaning set forth in Section 9.1.2
(Indemnification by Fulcrum).

1.116“MyoKardia Patent Rights” means the Patent Rights within the MyoKardia
Technology.

1.117“MyoKardia Research Activities” means any research conducted or to be
conducted by or on behalf of MyoKardia (including by an Affiliate or
subcontractor of MyoKardia) under the Research Plan.

1.118“MyoKardia Technology” means all Know-How and Patent Rights Controlled by
MyoKardia or its Affiliates as of the Effective Date or during the Term that are
necessary or useful for Fulcrum to perform the Fulcrum Research Activities.

1.119“NDA” means a New Drug Application submitted to the FDA in the United
States in accordance with the FD&C Act with respect to a pharmaceutical product
or any analogous application or submission with any Regulatory Authority outside
of the United States.

1.120“Net Sales” means, for any Calendar Quarter during the Royalty Term and for
any country, the total aggregate amount invoiced during such Calendar Quarter in
such country by MyoKardia, its Affiliates, Licensees or, to the extent not a
Licensee, any of their distributors (the “Selling Party”) in such country for
all sales of the Products to Third Parties (other than to MyoKardia, its
Affiliates, or Licensees), after deducting, if not previously deducted, from the
amount invoiced or received, the following deductions, in each case, in
accordance with GAAP or the Selling Party’s accounting standard, actually
applied or taken, and specifically allocable to such sales of the Products:

1.120.1[discounts (including trade, cash and quantity discounts), cash and
non-cash coupons, charge back payments and rebates granted to managed health
care organizations, hospital or group purchasing organizations, or to federal,
state and local governments, their agencies, and purchasers and reimbursers or
to customers or required by Applicable Law (including governmental medical
assistance programs);

1.120.2actually granted credits, allowances, repayments, discounts to and
chargebacks for claims, spoiled, damaged, or outdated goods, rejections or
returns of the Products, including Products returned in connection with recalls
or withdrawals;

1.120.3any sales, value added or similar taxes, insurance, custom duties, excise
(including annual fees due under Section 9008 of the United States Patient
Protection and Affordable Care Act of 2010 (Pub. L. No. 111-48)) or other
similar governmental charges levied directly on the production, sale,
transportation, delivery or use of a Product that are paid by or on behalf of
the Selling Party, but not including any tax levied with respect to income;

-12-

--------------------------------------------------------------------------------

 

1.120.4actual freight and insurance costs and other expenses incurred in
distributing, warehousing, importing, handling and transporting the Product to
distributors or customers;

1.120.5[**];

1.120.6[**];

1.120.7retroactive price reductions or billing corrections;

1.120.8amounts that are written off as uncollectible; provided, that if any such
written-off amounts are subsequently collected, such collected amounts will be
included in Net Sales in the Calendar Quarter in which they are subsequently
collected; and

1.120.9other specifically identifiable amounts deducted for reasons similar to
those listed above in accordance with the Selling Party’s accounting standards.

Net Sales does not include (a) any sale of such Product to or between MyoKardia,
its Affiliates or Licensees for further sale by such entity (but includes the
subsequent sale by such entity to a Third Party), (b) sales by a Third Party
distributor who purchases such Product for resale, (c) samples of Product used
to promote additional Net Sales, in amounts consistent with normal business
practices of a Selling Party, (d) any use of such Product in Clinical Trials,
pre-clinical studies or other development activities, or (e) the disposal, use
or transfer of such Product at or below cost for a bona fide charitable purpose,
including expanded access, compassionate use, patient assistance or named
patient use.

If a Product is sold as part of a Combination Product in a country in the
Territory, then Net Sales for the Product included in such Combination Product
in such country will be calculated as follows:

If the Product and the Other Components in such Combination Product are both
sold separately in such country, then Net Sales for the Product will be
calculated by multiplying actual Net Sales of such Combination Product in such
country by the fraction A/(A+B), where:  “A” is the gross invoice price in such
country of the Product when sold separately; and “B” is the gross invoice price
in such country of the Other Components contained in the Combination Product
when sold separately.

If the Product is sold separately in such country, but the Other Components
contained in the Combination Product are not sold separately in such country,
then Net Sales for the Product will be calculated by multiplying actual Net
Sales of such Combination Product in such country by the fraction A/C, where “A”
is the gross invoice price in such country of the Product when sold separately,
and “C” is the gross invoice price of the Combination Product in such country;

If the Product is not sold separately in such country, but the Other Components
contained in the Combination Product are sold separately in such country, then
Net Sales for the Product will be calculated by multiplying actual Net Sales of
such Combination Product by the result of 1 – (B/C), where “B” is the gross
invoice price in such country of the Other Components contained in the

-13-

--------------------------------------------------------------------------------

 

Combination Product when sold separately and “C” is the gross invoice price of
the Combination Product in such country; or

If neither the Product nor the Other Components contained in the Combination
Product are sold separately in such country, then Net Sales will be calculated
by multiplying the actual Net Sales of such Combination Product in such country
by the fraction A/(A+B) as above, but the gross invoice price in such equation
will be determined by agreement of the Parties reached in good faith prior to
the end of the accounting period in question based on an equitable method of
determining the same that takes into account, in the applicable country,
variations in dosage units and the relative fair market value of the Product and
each Other Component in the Combination Product.  If the Parties are unable to
reach such an agreement prior to the end of the applicable accounting period,
then either Party may refer such matter for resolution pursuant to Section
12.1.2 (Resolution by Executive Officers) and, if necessary, Section 12.1.3
(Resolution by Mediation).

1.121“New Modality” means any therapeutic agent or approach other than [**].

1.122“NMPA” means the National Medical Products Administration of the People’s
Republic of China (formerly the China Food and Drug Administration), and local
and provincial counterparts thereto, and any and any successor entity(ies)
thereto.

1.123“Other Component” has the meaning set forth in Section 1.29 (Combination
Product).

1.124“Other Enforcement Action” has the meaning set forth in Section 7.6.4
(Other Enforcement Actions).

1.125“Out-of-Pocket Expenses”, means external expenses that are specifically
identifiable and incurred in the performance of activities under this Agreement,
including [**].  For the avoidance of doubt, Out-of-Pocket Expenses (a) do not
include any costs included in the FTE Hourly Rate and (b) will be passed through
to MyoKardia without markup.

1.126“Part 1 Validation” has the meaning set forth in Section 3.6.2 (Part 1
Validation).

1.127“Part 1 Validation Criteria” means the criteria employed by the JSC to
evaluate whether certain Selected Targets evaluated in Part 1 Validation should
be advanced to Part 2 Validation, as set forth in Figure 2 of the Research Plan,
or as otherwise defined by the JSC.

1.128“Part 1 Validation Data Package” has the meaning set forth in Section 3.6.2
(Part 1 Validation).

1.129“Part 2 Validation” has the meaning set forth in Section 3.6.3 (Part 2
Validation).

1.130“Part 2 Validation Summary” has the meaning set forth in Section 3.6.3
(Part 2 Validation).

1.131“Party” or “Parties” has the meaning set forth in the Preamble.

-14-

--------------------------------------------------------------------------------

 

1.132“Patent Rights” means any and all (a) patents, (b) pending patent
applications, including, all provisional, non-provisional, continuations,
continuations-in-part and divisional applications and all patents granted
thereon, (c) all reissues, reexaminations, renewals and extensions, and (d) all
U.S. and foreign counterparts of any of the foregoing.

1.133“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision or department or agency of a government

1.134“Phase 1 Clinical Trial” means, as to a specific Product, study in humans
of such Product, designed to satisfy the requirements of 21 C.F.R. § 312.21(a),
as amended from time to time, or the corresponding regulation in jurisdictions
other than the United States.

1.135“Phase 2 Clinical Trial” means as to a specific Product, a study in humans
of such Product, designed to satisfy the requirements of 21 C.F.R. § 312.21(b),
as amended from time to time, or the corresponding regulation in jurisdictions
other than the United States.

1.136“Phase 3 Clinical Trial” means as to a specific Product, a study in humans
of such Product, designed to satisfy the requirements of 21 C.F.R. § 312.21(c),
as amended from time to time, or the corresponding regulation in jurisdictions
other than the United States.

1.137“Platform Patent Rights” has the meaning set forth in Section 7.1.3.

1.138“PMDA” means the Pharmaceuticals and Medicines Devices Agency in Japan and
any successor entity thereto.

1.139“Potential Project Genes” has the meaning set forth in Section 3.3
(Potential Project Genes).

1.140“Preclinical Milestone” has the meaning set forth in Section 6.3.2
(Preclinical Milestones).

1.141“Preclinical Milestone Payments” has the meaning set forth in Section 6.3.2
(Preclinical Milestones).

1.142“Preliminary Validation” has the meaning set forth in Section 3.6.1
(Preliminary Validation).

1.143“Preliminary Validation Data Package” has the meaning set forth in Section
3.6.1 (Preliminary Validation).

1.144[**].

1.145[**].

-15-

--------------------------------------------------------------------------------

 

1.146“Primary Screen” means the use of Fulcrum’s small molecule probe library to
perturb a designated cell type for the purposes of identifying targets that
modulate the expression of the Potential Project Genes in the desired direction.

1.147“Primary Screen Data Package” has the meaning set forth in Section 3.5
(Primary Screen).

1.148“Product” means any Licensed Product or Disclosed Product.

1.149“Product Patent Right” has the meaning set forth in Section 7.4.4
(MyoKardia’s Second Right).

1.150“Receiving Party” has the meaning set forth in Section 11.1
(Confidentiality).

1.151“Regulatory Approval” means any and all approvals (including the approval
by an applicable Governmental Authority in certain countries or territories,
including [**], with respect to the price at which a pharmaceutical product is
sold and can be reimbursed by healthcare insurers), licenses, registrations or
authorizations (or waivers) of any national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity, necessary for the marketing and sale of a pharmaceutical
product in a given regulatory jurisdiction.

1.152“Regulatory Authority” means, with respect to a country in the Territory,
any national (e.g., [**]), supra-national (e.g., [**]), regional, state or local
regulatory agency, department, bureau, commission, council or other Governmental
Authority involved in the regulation of the research, development or other
exploitation of any Molecule or Product or granting of Regulatory Approvals for
pharmaceutical products in such country or countries.  

1.153“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
Product in a country or jurisdiction in the Territory, other than a Patent
Right, including exclusivity for Regulatory Approval in the Territory, new
chemical entity exclusivity, new clinical data exclusivity, orphan drug
exclusivity, pediatric exclusivity, or rights similar thereto in other countries
or regulatory jurisdictions.

1.154“Replacement Target” has the meaning set forth in Section 6.3.5(a)
(Replacement Target).

1.155“Representatives” means with respect to each Party, its Affiliates and each
of their respective officers, directors, employees, consultants, contractors,
subcontractors, agents, and sublicensees.

1.156“Research Activities” means the Fulcrum Research Activities and the
MyoKardia Research Activities, collectively, performed during the Research Term.

1.157“Research Budget” means [**], with reasonable, documented overages capped
at [**], up to a maximum of [**], as such amount may be increased in connection
with any amendment to the Research Plan approved by the JSC.

-16-

--------------------------------------------------------------------------------

 

1.158“Research Data” has the meaning set forth in Section 5.5.1(a) (Data).

1.159“Research Plan” has the meaning set forth in Section 3.1 (Research Plan).

1.160“Research Term” means the period commencing on the Effective Date and
continuing until [**].  

1.161[**].

1.162“Royalty Rates” has the meaning set forth in Section 6.4.1 (Royalty Rate).

1.163“Royalty Term” means, with respect to a Product in a country, the period
commencing on the first sale for use or consumption by an end user of such
Product in such country and ending upon the latest of: (a) the expiration of the
last Valid Claim of the last Fulcrum Patent Right that the sale of such Product
in such country would infringe; (b) the expiration of any applicable Regulatory
Exclusivity in such country with respect to such Product; or (c) [**] years from
the date of the First Commercial Sale of such Product in such country.

1.164“Sales Milestone” has the meaning set forth in Section 6.3.4 (Cumulative
Sales Milestones).

1.165“Sales Milestone Payments” has the meaning set forth in Section 6.3.4
(Cumulative Sales Milestones).

1.166“Screen Preparation” has the meaning set forth in Section 3.4 (Cell Line
Scale Up and Screen Preparation).

1.167“Screen Preparation Data Package” has the meaning set forth in Section 3.4
(Cell Line Scale Up and Screen Preparation).

1.168“Screened Target” means, with respect to a Potential Project Gene, any
biological target identified through the Primary Screen that modulates such
Potential Project Gene.

1.169“Second Designation Period” has the meaning set forth in Section 3.6.6
(Selection of Follow-On Cardiomyopathy Targets and Additional Cardiomyopathy
Targets).

1.170“Secondary Cardiomyopathy Milestone Target” means (a) an Additional
Cardiomyopathy Target or (b) a Disclosed Target that modulates the expression of
an Additional Project Gene.

1.171“Selected Target” has the meaning set forth in Section 3.6.2 (Part 1
Validation).

1.172“Selling Party” has the meaning set forth in Section 1.120 (Net Sales).

1.173“siRNA Confirmation” means the use of siRNA technology to confirm an active
hit from the Primary Screen by genetic manipulation, as conducted in Part 1
Validation activities.

1.174“Sublicensee” means a Third Party to which MyoKardia (or any of its
Affiliates) grants a sublicense under MyoKardia’s rights under Section 5.1
(License Grant to MyoKardia);

-17-

--------------------------------------------------------------------------------

 

provided that “Sublicensee” does not include any distributors of MyoKardia or
its Affiliates that purchase Products from MyoKardia or its Affiliates in an
arm’s length transaction and who have no other obligation, including a reporting
obligation, to MyoKardia or its Affiliates, with respect to any subsequent use
or disposition of such Products.

1.175“Target” means any Cardiomyopathy Target or Disclosed Target.

1.176“Target Know-How” has the meaning set forth in Section 7.1.1.

1.177“Target Patent Rights” has the meaning set forth in Section 7.1.1.

1.178“Term” has the meaning set forth in Section 10.1 (Term).

1.179“Territory” means worldwide.

1.180“Third Party” means any Person other than MyoKardia, Fulcrum or their
respective Affiliates.

1.181“Threshold Criteria” means the criteria for Screened Targets to advance to
Preliminary Validation as defined by the JSC.

1.182“United States” or “U.S.” means the United States of America and all of its
districts, territories and possessions.

1.183“Valid Claim” means (a) an issued claim of any Patent Right that has not
been permanently revoked, nor held unenforceable or invalid by a decision of a
court or other governmental agency of competent jurisdiction that is
unappealable or unappealed in the time allowed for appeal, and which has not
been cancelled, withdrawn or abandoned or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise or (b) a pending claim of
a patent application or series of related patent applications that has been
pending, in the same or substantially the same claims, less than [**] from the
date of filing of the earliest patent application from which such patent
application claims priority, which claim has not been cancelled, withdrawn or
abandoned, or finally rejected by an administrative agency action from which no
appeal can be taken.

1.184“Withholding Taxes” means any and all income or other taxes, withholdings
or other deductions required by Applicable Law to be withheld or deducted from
any of the payments made under this Agreement.

Article 2
COLLABORATION MANAGEMENT

2.1.Joint Steering Committee.  Within [**] after the Effective Date, the Parties
will establish a Joint Steering Committee (the “JSC”) to coordinate the Parties’
activities under the Research Plan, as further set forth in this Article 2
(Collaboration Management).

2.2.Composition of the JSC.  The Research Plan will be conducted under the
direction of the JSC, which will consist of up to [**] representatives of
Fulcrum and up to [**]

-18-

--------------------------------------------------------------------------------

 

representatives of MyoKardia.  The JSC may change its size from time to time by
mutual consent of the Parties, provided that the JSC will consist at all times
of an equal number of representatives of each of Fulcrum and MyoKardia.  Each
Party will appoint its respective representatives to the JSC from time to time,
and may substitute one or more of its representatives, in its sole discretion,
effective upon notice to the other Party of such change.  Each Party will have
at least one (1) JSC representative who is a senior employee, and all JSC
representatives will be employees of the relevant Party and have appropriate
expertise and ongoing familiarity with the Research Plan. Additional non-voting
representatives (including an alliance manager from each Party) or consultants
may from time to time, by decision of the JSC, be invited to attend JSC
meetings, subject to all representatives (including the designated voting
representatives) and consultants entering into binding, written confidentiality
obligations and assignment of inventions (which may have been executed prior to
the Effective Date) that are consistent with the requirements on the Parties
under Article 11 (Confidentiality) and Section 7.2 (regarding assignment of
inventions). Each Party will bear its own expenses relating to attendance at JSC
meetings by its representatives.

2.3.JSC Chairperson.  The JSC chairperson will be an employee of MyoKardia.

2.4.JSC Responsibilities.  The JSC will have the following responsibilities with
respect to the Research Plan:

2.4.1.acting as liaison between the Parties to ensure open and regular
communication channels, and more particularly to ensure the Parties are informed
of, and have a forum to discuss, the ongoing progress of the Research Plan
during the Research Term;

2.4.2.coordinating and monitoring activities under the Research Plan;

2.4.3.reviewing and approving any amendments to the Research Plan, including (a)
any revision or expansion of work under any amendment to the Research Plan, (b)
the estimated timelines, as applicable, for the conduct of particular activities
under the Research Plan, (c) the responsibilities of each Party under the
Research Plan, and (d) the budget applicable to any revised or expanded work
under any amendment to the Research Plan;

2.4.4.reviewing reports and updates provided by Parties regarding the progress
of the Research Plan;

2.4.5.reviewing the Screen Preparation Data Package and aligning on readouts
(including positive and negative controls) and deciding at what point to advance
to performance of the Primary Screen;

2.4.6.(a) reviewing the data in the Primary Screen Data Package, (b) requesting
and reviewing annotated expression data for certain Screened Targets identified
from the Primary Screen that did not meet the Threshold Criteria, where the JSC
determines that consideration of the biology and relevant pathways justifies
such a request (e.g., potential positive and negative controls), (c) determining
the Threshold Criteria for Screened Targets to advance to Preliminary
Validation, and (d) determining the number of and which

-19-

--------------------------------------------------------------------------------

 

compounds or Screened Targets should advance to Preliminary Validation following
the completion of the Primary Screen of the Potential Project Genes under the
Research Plan;

2.4.7.(a) reviewing the data in Preliminary Validation Data Package, (b)
selecting up to [**] Screened Targets (or more, if mutually agreed by the
Parties) to advance to Part 1 Validation, and (c) determining the Part 1
Validation Criteria for Screened Targets;

2.4.8. selecting one (1) patient-derived cell line to be used in conjunction
with Part 1 Validation under the Research Plan;

2.4.9.(a) selecting CRISPR Confirmation or siRNA Confirmation as the optimal
method of genetic validation to be utilized in Part 1 Validation by Fulcrum and
(b) identifying any confirmation of hit selectivity by characterization of
downstream genes and any additional cytotoxicity assays to be performed by
Fulcrum as part of Part 1 Validation;

2.4.10.reviewing the data from the Part 1 Validation Data Package and
identifying which of the up to [**] Selected Targets across up to [**] Potential
Project Genes meet the Part 1 Validation Criteria set forth in Figure 2 of the
Research Plan;

2.4.11.reviewing the data from the Part 2 Validation Summary;

2.4.12.reviewing the data from the Final Data Package;

2.4.13.maintaining a list identifying the Lead Cardiomyopathy Target, Follow-On
Cardiomyopathy Targets, Additional Cardiomyopathy Targets, Disclosed Targets,
Replacement Targets, Potential Project Genes, the Lead Project Gene and
Additional Project Genes and providing such list to the Parties upon dissolution
of the JSC;

2.4.14.approving any of Fulcrum’s Third Party subcontractors that may perform
any responsibilities under the Research Plan;

2.4.15.extending the term of the JSC until the first IND submission for a
Collaboration Molecule by MyoKardia;

2.4.16.attempting to resolve matters on an informal basis; and

2.4.17.performing such other activities as the Parties agree in writing will be
the responsibility of the JSC.

The JSC will only have the roles and responsibilities assigned to it in this
Section 2.4 (JSC Responsibilities).  For avoidance of doubt, the JSC will not
have the authority to modify or waive the terms of this Agreement or to amend,
modify or limit the final decision-making authority of MyoKardia as set forth in
this Agreement.  For clarity, any amendment of the Research Plan shall be
effective only if agreed in writing and signed on behalf of each Party.

2.5.Meetings.  The first JSC meeting will be held within [**] after the
Effective Date, and the JSC will thereafter meet in accordance with a schedule
established by mutual written agreement of the Parties, but no less frequently
than [**].  The JSC may meet by teleconference,

-20-

--------------------------------------------------------------------------------

 

videoconference, or in person, as determined from time to time by the JSC.  The
JSC chairperson will (a) set agendas for meetings with solicited input from
other JSC representatives; (b) coordinate with the JSC secretary the delivery of
draft minutes to the JSC for review and adoption; and (c) conduct meetings,
including ensuring that objectives for each meeting are set and achieved.  The
JSC chairperson will have no greater authority on the JSC than any other
representative of the JSC.  The JSC will appoint a secretary for each meeting,
who can be either a JSC representative or a non-voting representative or
consultant invited to attend in accordance with Section 2.2 (Composition of the
JSC).  The JSC secretary will prepare minutes of the meeting, which will provide
a description in reasonable detail of the discussions held at the meeting and a
list of any actions, decisions or determinations approved by the JSC.  The JSC
secretary will circulate draft minutes promptly after each meeting.  The JSC
secretary will solicit and, with the cooperation of the Parties, ensure that any
reasonable comments of a member of the JSC are incorporated into such minutes
before being adopted by the JSC as final.  Minutes of a meeting of the JSC will
be adopted by the JSC no later than the next meeting of the JSC.  The JSC
secretary will have no greater authority on the JSC than any other
representative of the JSC.

2.6.Appointment of Subcommittees, Project Teams and Collaboration Managers.  The
JSC will be empowered to create such subcommittees and project teams as it may
deem appropriate or necessary.  Each such subcommittee and project team will
report to the JSC, which will have authority to approve or reject
recommendations or actions proposed thereby subject to the terms of this
Agreement.  The provisions of Sections 2.2 (Composition of the JSC) and 2.5
(Meetings) will apply to each subcommittee, mutatis mutandis, unless otherwise
determined by the JSC.

2.7.JSC Decision-Making.

2.7.1.For each meeting of the JSC, attendance by at least half of the
representatives of each Party will constitute a quorum.  All decisions of the
JSC must be made by unanimous vote of the JSC, with the representatives of each
Party collectively having one (1) vote on behalf of such Party.  In the event
that the JSC does not unanimously approve any action, the JSC shall take no
action on the matter at issue and will use good faith efforts to reach consensus
pursuant to Section 2.7.2.

2.7.2.The JSC shall use good faith efforts to reach consensus on matters within
its decision-making authority.  If the JSC is unable to reach a consensus with
respect to any such matter for a period in excess of [**], then such matter will
be submitted to the Executive Officers of MyoKardia and Fulcrum for resolution.

2.7.3.If the Executive Officers of MyoKardia and Fulcrum are unable to resolve
such matter within [**] after escalation to the Executive Officers, then the
Executive Officer of MyoKardia will have the deciding vote over the resolution
of such matter.

2.7.4.Notwithstanding the foregoing, MyoKardia may not exercise its final
decision-making authority under Section 2.7 (JSC Decision-Making) (a) to amend
the Research Plan and the budget included therein in a manner that would (i)
expand the scope or increase the cost of the Fulcrum Research Activities, [**],
or (ii) cause delays of greater than [**] in the performance of the Research
Activities, (b) to require Fulcrum to take or

-21-

--------------------------------------------------------------------------------

 

decline to take any action that could reasonably be expected to result in a
violation of any Applicable Law, any agreement with any Third Party or the
infringement of intellectual property rights of Third Parties, (c) in a manner
that excuses MyoKardia from any of its obligations specifically enumerated under
this Agreement or otherwise agreed in writing by the Parties, (d) to expand or
narrow the responsibilities of the JSC, (e) to amend, modify or waive any term
of this Agreement, (f) to determine whether a Milestone has been achieved or (g)
to determine whether a Party has breached or is in breach of this Agreement.

2.8.Dissolution of JSC.  The JSC will be dissolved upon the expiration of the
Research Term or the earlier termination of this Agreement, unless extended as
set forth in Section 2.4.15.

Article 3
RESEARCH ACTIVITIES

3.1.Research Plan.  Subject to the terms and conditions of this Agreement,
Fulcrum and MyoKardia agree to collaborate to discover novel genetic modifiers
of underlying drivers of genetic cardiomyopathy.  The research plan for this
collaboration is set forth in Schedule 3.1 (the “Research Plan”).  All of the
Research Activities to be conducted by or on behalf of the Parties under this
Agreement during the Research Term are set forth at a high level in the Research
Plan. Subject to Section 2.7 (JSC Decision-Making), the Research Plan may be
amended at any time during the Research Term by the JSC.  Each Party will use
Commercially Reasonable Efforts to conduct the Research Activities allocated to
it in the Research Plan in a professional and timely manner and in compliance
with all Applicable Laws.  Upon expiration of the Research Term, the Parties
will have no further obligation to conduct any Research Activities, including
the screening and target validation activities set forth in Section 3.6 (Target
Validation and Selection of Cardiomyopathy Target(s)).

3.2.Progress Reports.  During the Research Term, each Party will furnish to the
JSC, no later than [**] before each scheduled meeting of the JSC, an update on
such Party’s progress under the Research Plan with respect to the performance of
such Party’s Research Activities, including a high level summary of any results,
data and other Know-How generated by such Party under the Research Plan. With
respect to any such progress updates to the JSC, [**].

3.3.Potential Project Genes. MyoKardia will designate [**] different genes,
which have been identified by MyoKardia as genes previously implicated in the
scientific and medical literature as underlying drivers for certain genetically
defined cardiomyopathies (the “Potential Project Genes”), within the first [**]
following the Effective Date, for purposes of this Agreement.

3.4.Cell Line Scale Up and Screen Preparation.  Fulcrum will (a) scale up and
differentiate one (1) Engineered Cell Line in an amount sufficient to conduct
the Primary Screen and (b) undertake other preparation activities necessary to
define a robust and reproducible set of experimental conditions to enable a more
efficient high-throughput Primary Screen, as set forth in more detail in the
Research Plan (collectively ((a) and (b)), the “Screen Preparation”).  Fulcrum
will furnish a data package to the JSC that will contain the pilot data, assay
performance metrics and other data from the Screen Preparation (“Screen
Preparation Data Package”).  The JSC, in accordance with Article 2
(Collaboration Management), will review the Screen Preparation Data

-22-

--------------------------------------------------------------------------------

 

Package and align on readouts (including positive/negative controls) and decide
at what point to advance to Fulcrum’s performance of the Primary Screen.

3.5.Primary Screen.  Fulcrum will conduct the Primary Screen on each Potential
Project Gene for the purpose of identifying one or more Screened Targets that
modulate such Potential Project Gene.  Within [**] after completion of such
Primary Screen, Fulcrum will furnish a data package to the JSC that will contain
the information described in paragraph 4(d) of the Research Plan for [**]
Potential Project Genes, including the [**] (the “Primary Screen Data Package”)
[**].  The JSC, in accordance with Article 2 (Collaboration Management), will
review the Primary Screen Data Package.  The JSC also may request, and Fulcrum
will provide [**].

3.6.Target Validation and Selection of Cardiomyopathy Target(s).

3.6.1.Preliminary Validation.  From review of the Primary Screen Data Package
and other data provided pursuant to Section 3.5 (Primary Screen), the JSC will
select approximately [**] (or such number as determined by the JSC) compounds to
advance to CRC Screen and Cell Toxicity Screen (“Preliminary
Validation”).  Fulcrum will conduct Preliminary Validation for all such
compounds and Screened Targets for each Potential Project Gene.  Within [**]
after completion of Preliminary Validation, Fulcrum will deliver a report to the
JSC containing all data resulting from the Preliminary Validation for all
Screened Targets for all Potential Project Genes (“Preliminary Validation Data
Package”).

3.6.2.Part 1 Validation.  The Parties, through the JSC and in accordance with
Article 2 (Collaboration Management), will review the data in the Preliminary
Validation Data Package to select up to [**] (or more, if mutually agreed by the
Parties) such Screened Targets (each, a “Selected Target”) from which the JSC
shall determine that all or a subset shall advance to Part 1
Validation.  Promptly following designation of the Selected Targets, Fulcrum
will (a) provide the JSC with the identity of all Selected Targets, (b) notify
the JSC as to whether any Screened Targets that were considered for advancement
to Part 1 Validation are Excluded Targets (which, in such case, pursuant to
Section 3.6.8 (Excluded Target) such Screened Targets shall not be selected by
the JSC as a Selected Target) and [**].  Following designation of the Selected
Targets and the JSC decision as to which Selected Targets to advance forward,
each Party will initiate and conduct the Part 1 Validation activities described
in paragraph 5.2 and Figure 2 of the Research Plan that are assigned to such
Party for each Selected Target for each Potential Project Gene, which for
Fulcrum will include [**] (“Part 1 Validation”).  For MyoKardia, Part 1
Validation activities include [**].  Within [**] after a Party’s completion of
its Part 1 Validation activities, such Party will deliver a report containing
all data resulting from such Part 1 Validation for all Selected Targets and for
all Potential Project Genes to the JSC (each, a “Part 1 Validation Data
Package”).

3.6.3.Part 2 Validation.  The Parties, through the JSC and in accordance with
Article 2 (Collaboration Management) will review the data from the Part 1
Validation Data Package and identify which of the [**] Selected Targets across
up to [**] Potential Project Genes meet the Part 1 Validation Criteria set forth
in Figure 2 of the Research Plan (such targets, “Cardiomyopathy Target
Candidates”).  MyoKardia will select which

-23-

--------------------------------------------------------------------------------

 

Cardiomyopathy Target Candidates to advance to the validation activities
identified in paragraph 5.3 and Figure 2 of the Research Plan (“Part 2
Validation”) and [**].  On a Cardiomyopathy Target Candidate-by-Cardiomyopathy
Target Candidate basis, [**] from Part 2 Validation for such Cardiomyopathy
Target Candidate to the JSC for review and discussion (“Part 2 Validation
Summary”).  

3.6.4.Final Data Package.  Upon completion of the Research Plan, the Parties
shall work together to produce a final data package that will contain (a) all
data generated in the performance of Fulcrum Research Activities, (b) all data
generated in the performance of MyoKardia Research Activities [**] and (c) such
other information identified in the Research Plan as to be included in such
final data package (to the extent not provided in a previous Data Package), to
provide to the JSC and allow MyoKardia to fully consider whether any of the
Cardiomyopathy Target Candidates should be designated a Cardiomyopathy Target;
provided that, Fulcrum will not be required to undertake any additional research
activities to produce such other information not set forth in the Research Plan,
and, to the extent, any such additional research activities would be required,
Fulcrum will not be required to deliver such other information (the “Final Data
Package”).  In the event that the Final Data Package does not contain all such
information and either Party notifies the other Party thereof, such Party will
promptly provide such missing items and, notwithstanding any earlier delivery by
such Parties, the delivery date for the Final Data Package will be deemed for
all purposes under this Agreement to be the date upon which the Parties have
delivered a complete Final Data Package including all such items, as
memorialized by the Parties in writing, which date will, if the Parties have not
otherwise memorialized such delivery, be deemed to occur on [**] following the
last date on which either Party has provided any missing items to the other
Party and neither Party has notified the other of any additional missing items
(the “Final Data Package Delivery Date”).  Fulcrum will provide reasonable
assistance to MyoKardia in interpreting all data in the Final Data
Package.  Promptly following the Final Data Package Delivery Date, Fulcrum will
destroy MyoKardia’s materials provided under this Agreement, including any
Engineered Cell Line, and MyoKardia’s Confidential Information, except that one
copy of such Confidential Information can be kept for archival and legal
purposes.

3.6.5.Selection of Lead Cardiomyopathy Target.  MyoKardia will have the sole
discretion to designate one (1) Cardiomyopathy Target Candidate as the Lead
Cardiomyopathy Target by written notice (“Lead Cardiomyopathy Target Notice”)
delivered to Fulcrum no later than the date that is [**] (such period, the
“First Designation Period”). In the Lead Cardiomyopathy Target Notice, MyoKardia
will also identify the (a) Potential Project Gene for which expression is
modulated by the Lead Cardiomyopathy Target (the “Lead Project Gene”) and (b)
the genetically defined cardiomyopathies scientifically shown to be related to
the Lead Project Gene (the “Lead Project Gene Exclusive Indications”).  

3.6.6.Selection of Follow-On Cardiomyopathy Targets and Additional
Cardiomyopathy Targets.  MyoKardia may, in its sole discretion, designate (a)
[**] Follow-On Cardiomyopathy Target(s) or (b) [**] Additional Cardiomyopathy
Target(s) by written notice(s) delivered to Fulcrum no later than the date that
is [**] following the Final Data Package Delivery Date (“Second Designation
Period”).  Such notice will identify

-24-

--------------------------------------------------------------------------------

 

whether such Cardiomyopathy Target is a Follow-On Cardiomyopathy Target or an
Additional Cardiomyopathy Target and, with respect to an Additional
Cardiomyopathy Target, the (a) Potential Project Gene for which expression is
modulated by such Additional Cardiomyopathy Target (“Additional Project Gene”)
and (b) the genetically defined cardiomyopathies scientifically shown to be
related to the Additional Project Gene (the “Additional Project Gene Exclusive
Indications”).

3.6.7.Medicinal Chemistry.

(a)By MyoKardia. [**].

(b)By Fulcrum.  In the event that MyoKardia desires Fulcrum to provide medicinal
chemistry services and Fulcrum is willing to provide such services, then the
Parties will thereafter negotiate in good faith to determine the activities,
timelines, budgets, deliverables (including technology transfer, as appropriate)
and other specifications of any Medicinal Chemistry Services to be performed by
Fulcrum, and such matters would be set forth in a separate research plan.

3.6.8.Excluded Target.  The JSC may not select any Excluded Target as a target
or compound to undergo Primary Screen or as a Selected Target or Cardiomyopathy
Target Candidate, and MyoKardia may not select an Excluded Target as a
Cardiomyopathy Target.  For clarity, (a) Fulcrum will not be required to provide
any information regarding any Excluded Targets to MyoKardia, conduct target
validation activities on such Excluded Target or to include any information with
respect to such Excluded Target in any Data Package and (b) MyoKardia will have
no payment obligations to Fulcrum with respect to any Excluded Targets.  For
further clarity, (i) if such target qualifies as an Excluded Target solely
pursuant to Section 1.62(a)(ii) (Excluded Target), Fulcrum may notify MyoKardia
in writing of Fulcrum’s election, in its sole discretion, not to exclude such
target from this Agreement, or (ii) if such target qualifies as an Excluded
Target solely pursuant to Section 1.62(a)(i) (Excluded Target) and the
applicable license, option or other grant of rights is non-exclusive, Fulcrum
shall provide written notice of the nature of such license, option or grant of
rights (subject to obligations of confidentiality to any Third Party) and, upon
MyoKardia’s written notice to Fulcrum, such target will no longer constitute an
Excluded Target, and if MyoKardia designates such target as a Cardiomyopathy
Target, the scope of the grant of rights with respect to such target to
MyoKardia under this Agreement will be reduced solely to the extent necessary to
comply with the applicable license, option or other grant of rights.  

3.7.Subcontracting.  Either Party may subcontract any of its responsibilities
under the Research Plan; provided that (i) any subcontractor of a Party will
have the requisite expertise to conduct the relevant subcontracted
responsibilities, (ii) in the case of subcontracting by Fulcrum to a Third
Party, such Third Party is approved by the JSC prior to the engagement of such
Third Party subcontractor, and (iii) any agreement between a Party or its
Affiliate and a permitted subcontractor pertaining to the Research Activities
will be consistent with the provisions of this Agreement, including (A) an
obligation to assign or irrevocably exclusively license, worldwide, in all
fields, all intellectual property developed in the conduct of the relevant
Research Activities

-25-

--------------------------------------------------------------------------------

 

to the subcontracting Party, including assignments by any employee, contractor
or agent of such subcontractor (other than intellectual property solely related
to improvements to any such subcontractor’s background technology, which
intellectual property may be non-exclusively licensed to the subcontracting
Party), and (B) terms and conditions under which such subcontractor of a Party
is obligated to preserve the confidentiality of any Confidential Information of
the other Party received by such subcontractor that are at least as restrictive
as those described in Article 11 (Confidentiality).  The engagement by a Party
of any subcontractor under this Section 3.7 (Subcontracting) will not relieve
such Party of its obligations under this Agreement, including the Research Plan,
and such Party will remain responsible for all acts or omissions by such
subcontractor.

3.8.Research Funding.  Fulcrum will invoice MyoKardia within [**] after the end
of each Calendar Quarter for the number of hours that Fulcrum FTEs spent
performing the Fulcrum Research Activities in accordance with the Research Plan
at the FTE Hourly Rate and all reasonable Out-of-Pocket Expenses incurred by
Fulcrum in performing the Fulcrum Research Activities in accordance with the
Research Plan (collectively, the “Covered Research Expenses”).  Such invoices
will be reasonably detailed to include: (a) aggregate quarterly FTE hours; (b)
the total amount due for FTEs; and (c) reasonably detailed descriptions of
Out-of-Pocket Expenses.  MyoKardia will pay Two Million Five Hundred Thousand
Dollars ($2,500,000) as pre-paid research funding pursuant to Section 6.2
(Prepaid Research Funding).  Once the Covered Research Expenses exceed such
$2,500,000 threshold in aggregate costs, as evidenced by the cumulative sum of
all invoices provided by Fulcrum to MyoKardia, MyoKardia will thereafter
reimburse Fulcrum on a Calendar Quarter basis (including the Calendar Quarter in
which the Covered Research Expenses exceeded such $2,500,000 threshold) for the
Covered Research Expenses incurred by Fulcrum in such Calendar Quarter, up to a
maximum of the Research Budget.  MyoKardia will pay all undisputed amounts set
forth in such invoices within [**] after MyoKardia’s receipt thereof.  MyoKardia
will be responsible for any costs it incurs in the performance of the MyoKardia
Research Activities.

3.9.Records.  Each Party will maintain, or cause to be maintained, records of
its activities under the Research Plan in sufficient detail and in good
scientific manner appropriate for scientific, patent and regulatory purposes,
which will properly reflect all work included in the Research Activities
conducted under the Research Plan consistent with its internal procedures and
policies.  Further, Fulcrum shall maintain records related to the invoices
submitted to MyoKardia pursuant to Section 3.8 (Research Funding).  The Parties
will retain such records for at least [**] after the expiration or termination
of this Agreement in its entirety or for such longer period as may be required
by Applicable Law. During the Term, MyoKardia will have the right, during normal
business hours and upon reasonable notice and at its own expense, to inspect and
copy such of Fulcrum’s records not more than [**] in any Calendar Year.  

3.10.Use of MyoKardia Materials and Molecules.  For the avoidance of doubt,
nothing in this Agreement shall require Fulcrum to use any of MyoKardia’s
materials or molecules, including in the conduct of the Research Activities
[**].

-26-

--------------------------------------------------------------------------------

 

Article 4
RESEARCH, DEVELOPMENT, MANUFACTURING,
AND COMMERCIALIZATION OF PRODUCTS

4.1.General.  Subject to the terms of this Agreement (including Section 4.2
(Diligence Requirements)), MyoKardia will have sole and exclusive control over
whether to pursue the research, development, Regulatory Approval, manufacturing,
commercialization, or other exploitation of any Molecule or Product and all
matters relating thereto, itself or through one or more Affiliates or Third
Parties selected by MyoKardia in its sole discretion.

4.2.Diligence Requirements.  During the Term and following MyoKardia’s
designation of the Lead Cardiomyopathy Target, MyoKardia will use Commercially
Reasonable Efforts to advance [**] Product to Regulatory Approval [**].  After
receiving Regulatory Approval for a Product [**], MyoKardia will use
Commercially Reasonable Efforts to commercialize such Product in [**].  After
receiving Regulatory Approval for a Product [**], MyoKardia will use
Commercially Reasonable Efforts to commercialize such Product [**].  Subject to
Section 3.7 (Subcontracting) with respect to MyoKardia’s responsibilities under
the Research Plan, MyoKardia may satisfy its obligations under this Section 4.2
(Diligence Requirements) itself or through one or more Affiliates or Third
Parties selected by MyoKardia in its sole discretion.

4.3.Reporting. Within [**] after the Effective Date, Fulcrum shall submit to
MyoKardia a high-level report setting forth Fulcrum’s then current estimate of
(a) the aggregate quarterly FTE hours, (b) the total amount due for FTEs, and
(c) the total Out-of-Pocket Expenses Fulcrum reasonably anticipates incurring
during the conduct of the Fulcrum Research Activities (the “Anticipated Research
Budget”).  Following the receipt of such report, Fulcrum and MyoKardia shall
reasonably cooperate to resolve any questions pertaining to the Anticipated
Research Budget.  Fulcrum shall promptly notify MyoKardia in writing of any
material changes to the Anticipated Research Budget and provide an updated
report reflecting any such material changes to the Anticipated Research
Budget.  Following the end of the Research Term and, on a Target-by-Target
basis, until the First Commercial Sale of a Product for any Target, MyoKardia
shall provide a written report to Fulcrum within [**] after the end of each
Calendar Year during the Term that summarizes MyoKardia’s exercise of efforts
with respect to advancing Products to Regulatory Approval in accordance with
Section 4.2 (Diligence Requirements) under this Agreement, including matters
relating to seeking Regulatory Approval therefor.  Notwithstanding anything to
the contrary in this Agreement (including Section 4.2 (Diligence Requirements)),
MyoKardia will have no obligation to negotiate agreements to obtain additional
rights to satisfy its obligations in Section 4.2 (Diligence
Requirements).  MyoKardia shall also provide, in such annual reports, a summary
of its anticipated activities with respect to the advancing such Products to
Regulatory Approval for the following Calendar Year.

4.4.Applicable Laws.  MyoKardia will, and will require its Affiliates and
Licensees to, comply with all Applicable Laws in its and their research,
development, manufacture and commercialization of Products.

-27-

--------------------------------------------------------------------------------

 

Article 5
LICENSE GRANTS AND EXCLUSIVITY

5.1.License Grant to MyoKardia.  Subject to the terms of this Agreement, during
the Term, Fulcrum hereby grants, on behalf of itself and its Affiliates, to
MyoKardia and its Affiliates an exclusive (even as to Fulcrum, except to the
extent necessary for Fulcrum to perform the Fulcrum Research Activities),
worldwide, royalty-bearing, sublicensable (through multiple tiers, in accordance
with Section 5.2 (Sublicenses)) license under the Fulcrum Technology to
research, develop, make, have made, use, have used, sell, have sold, offer for
sale, have offered for sale, import, have imported, export, have exported,
distribute, have distributed, market, have marketed, promote, have promoted, or
otherwise exploit Molecules and Products in the Field in the Territory.

5.2.Sublicenses.  Subject to the terms of this Agreement, MyoKardia may grant
sublicenses of any rights granted to MyoKardia under Section 5.1 (License Grant
to MyoKardia) through multiple tiers of sublicenses to one or more
Sublicensees.  Each such sublicense will be consistent with the terms of this
Agreement.  MyoKardia will provide a copy of each sublicense agreement to
Fulcrum (which agreement may be redacted to remove confidential information not
necessary for Fulcrum to ensure compliance with this Agreement) within [**]
after the execution of each such sublicense.  MyoKardia will remain responsible
for each Sublicensee’s compliance with the applicable terms of this Agreement
and, notwithstanding any sublicense, MyoKardia will remain primarily liable for
all of MyoKardia’s duties and obligations contained in this Agreement.

5.3.License Grant to Fulcrum.  Subject to the terms of this Agreement, MyoKardia
hereby grants, on behalf of itself and its Affiliates, to Fulcrum and its
Affiliates a non-exclusive, non-sublicensable (except to permitted
subcontractors, in accordance with Section 3.7 (Subcontracting)) license under
the MyoKardia Technology solely to perform the Fulcrum Research Activities
during the Research Term.

5.4.No Implied Licenses; Retained Rights.  Except as expressly provided in this
Agreement, no Party will be deemed by estoppel or implication to have granted
the other Party any licenses or other right with respect to any intellectual
property.

5.5.Exclusivity.

5.5.1.Exclusivity Obligations.  

(a)Data.  During the Research Term, Fulcrum (i) will use, and will cause its
Affiliates and permitted subcontractors to use, any data generated in
performance of any Research Activities (including any data in any Data Package)
(“Research Data”) solely to perform the Fulcrum Research Activities in
accordance with this Agreement and (ii) will only transfer, make available,
deliver or disclose Research Data to such Affiliates and permitted
subcontractors performing such Fulcrum Research Activities.  If MyoKardia
designates a Lead Cardiomyopathy Target, then for [**] after the end of the
Research Term (“Exclusivity Period”), Fulcrum (A) will not use (and will cause
its Affiliates and permitted subcontractors to not use) any Research Data for
any reason and (B) will not transfer, make available, deliver or disclose
Research Data to any Third Party

-28-

--------------------------------------------------------------------------------

 

for any reason.  For clarity, after the Exclusivity Period, Fulcrum may use any
Research Data (except for [**]) and may transfer, make available, deliver or
disclose Research Data (except [**] to any Third Party for any reason.

(b)Cardiomyopathy Target Candidates.  During the Research Term following
determination of the Cardiomyopathy Target Candidates, and for [**] after the
end of the Research Term, Fulcrum will not (and, subject to Section 5.5.2
(Exception for Change of Control) and Section 5.5.3 (Exception for Affiliate
Acquisition), will cause its Affiliates not to) work, independently or for or
with any Third Party (including via a license, assignment, transfer or other
grant of rights to such Third Party), to research, develop, manufacture,
commercialize, use, or otherwise exploit any compound or product (i) that is a
Molecule or Product directed against the Cardiomyopathy Target Candidates (in
whole or in part and in modified or unmodified form) for the treatment,
prophylaxis or diagnosis of any indication or (ii) for the treatment of any Lead
Project Gene Exclusive Indications or Additional Project Gene Exclusive
Indications (any such compound or product in (i) or (ii), a “Competing
Product”); provided, however, that any compounds or products that are directed
against any Excluded Target(s) will not be considered within the definition of
“Competing Product”, and Fulcrum will not be restricted by this Section 5.5.1
(Exclusivity Obligations) with respect to any such product.

5.5.2.Exception for Change of Control.  Fulcrum will not be in breach of the
restrictions set forth in Sections 5.5.1 (Exclusivity Obligation) if Fulcrum
undergoes a Change of Control with an Acquiring Party that is, independently on
its own behalf, on the behalf of any Third Party or with any Third Party
(including via a license, assignment, transfer or other grant of rights to such
Third Party), researching, developing, manufacturing, commercializing, using, or
otherwise exploiting any Competing Product immediately prior to the consummation
of such Change of Control and continues such exploitation of any Competing
Product following the consummation of such Change of Control, as applicable;
provided that (a) Fulcrum promptly notifies MyoKardia of such Change of Control
and all Competing Products, (b) no Fulcrum Technology or Fulcrum Confidential
Information is used by or on behalf of such Acquiring Party in connection with
any subsequent performance of any such activities with respect to any such
Competing Products following the consummation of such Change of Control, and (c)
such Acquiring Party institutes commercially reasonable technical and
administrative safeguards to ensure the requirements set forth in the foregoing
clause (b) are met, including by creating “firewalls” between the personnel
working on such Competing Products and the personnel teams charged with working
on any Molecule or Product (or component thereof) or having access to data from
activities performed under this Agreement or Confidential Information of the
Parties; provided that personnel of such Acquiring Party that are responsible
for financial functions and alliance management may, solely for such purposes,
have access to information concerning Molecules and Products solely as necessary
to perform such functions.

5.5.3.Exception for Affiliate Acquisition.  Fulcrum will not be in breach of the
restrictions set forth in Sections 5.5.1 (Exclusivity Obligation) if Fulcrum
acquires a Third Party (whether such acquisition occurs by way of a purchase of
assets, merger,

-29-

--------------------------------------------------------------------------------

 

consolidation, change of control or otherwise) (an “Affiliate Acquisition”) that
is, independently on its own behalf, on the behalf of any Third Party or with
any Third Party (including via a license, assignment, transfer or other grant of
rights to such Third Party), researching, developing, manufacturing,
commercializing, using, or otherwise exploiting any Competing Product,
immediately prior to the consummation of such Affiliate Acquisition, as
applicable, and continues such exploitation of any Competing Product following
the consummation of such Affiliate Acquisition, as applicable; provided that (a)
Fulcrum promptly notifies MyoKardia of such Affiliate Acquisition and all
Competing Products, (b) within [**] after the effective date of such Affiliate
Acquisition, Fulcrum will either (i) request that any Competing Product be
included in this Agreement as a Molecule or Product, as applicable, on terms to
be negotiated by the Parties; provided that if the Parties are unable to agree
on the terms on which to include any Competing Product in this Agreement within
[**] after the effective date of such Affiliate Acquisition, Fulcrum and its
Affiliates will take the action specified in either the following clause (ii) or
(iii), (ii) notify MyoKardia that the Acquired Party will fully divest its
rights in and to such Competing Product, in which case, Fulcrum and the Acquired
Party will fully divest their rights in and to any Competing Product within [**]
after the effective date of such Affiliate Acquisition, or (iii) notify
MyoKardia that Fulcrum and the Acquired Party are ceasing all research,
development, manufacture and commercialization activities with respect to any
Competing Product, in which case, within [**], after MyoKardia’s receipt of such
notice, Fulcrum and its Affiliates will cease all such activities, (c) no
Fulcrum Technology or Fulcrum Confidential Information is used by or on behalf
of such Acquired Party in connection with any subsequent performance of any such
activities with respect to any such Competing Products following the
consummation of such Affiliate Acquisition, and (d) Fulcrum institutes
commercially reasonable technical and administrative safeguards to ensure the
requirements set forth in the foregoing clause (c) are met, including by
creating “firewalls” between the personnel working on such Competing Products
and the personnel teams charged with working on any Molecule or Product (or
component thereof) or having access to data from activities performed under this
Agreement or Confidential Information of the Parties.

5.5.4.Exception for Existing Agreements.  Fulcrum will not be in breach of the
restrictions set forth in Section 5.5.1(b)(ii) (Exclusivity Obligation) as a
result of the exercise by any Third Party of any rights granted by Fulcrum or
its Affiliates to such Third Party pursuant to any agreement entered into
between Fulcrum or its Affiliates and such Third Party [**].  Fulcrum will not
be in breach of the restrictions set forth in Section 5.5.1(b)(i) (Exclusivity
Obligation) as a result of the exercise by any Third Party of any rights granted
by Fulcrum or its Affiliates to such Third Party pursuant to any agreement
entered into between Fulcrum or its Affiliates and such Third Party [**].

Article 6
FINANCIAL PROVISIONS

6.1.Upfront Payment.  MyoKardia will pay Fulcrum a one-time, non-refundable,
non-creditable upfront payment of Ten Million Dollars ($10,000,000) within [**]
after receipt by MyoKardia of a corresponding invoice from Fulcrum, which shall
be issued no earlier than the Effective Date.

-30-

--------------------------------------------------------------------------------

 

6.2.Prepaid Research Funding.  MyoKardia will pay Fulcrum a non-refundable
payment of Two Million Five Hundred Thousand Dollars ($2,500,000) as prepaid
research funding within [**] after receipt by MyoKardia of a corresponding
invoice from Fulcrum, which shall be issued no earlier than the Effective Date.

6.3.Milestone Payments.

6.3.1.[**] Milestone.  Upon delivery of a [**] by Fulcrum to MyoKardia pursuant
to Section [**] (such achievement the “[**] Milestone”), MyoKardia will pay
Fulcrum a non-refundable payment of [**] within [**] after receipt by MyoKardia
of a corresponding invoice from Fulcrum (“[**] Milestone Payment”); provided,
however, that if [**], MyoKardia will pay Fulcrum the [**] Milestone Payment
[**] within [**] after receipt by MyoKardia of a corresponding invoice from
Fulcrum.  For the avoidance of doubt, the [**] Milestone Payment shall be
payable only once.

6.3.2.Preclinical Milestones.  Subject to the remainder of this Section 6.3
(Milestone Payments), on a Cardiomyopathy Target-by-Cardiomyopathy Target basis,
MyoKardia will make each of the one-time milestone payments set forth in Table
6.3.2 (“Preclinical Milestone Payments”) for the first achievement of each
preclinical milestone event set forth in Table 6.3.2 (“Preclinical Milestone”)
by the first Collaboration Molecule directed against such Cardiomyopathy Target
to achieve such event, pursuant to and in the amounts set forth in column (a),
(b) or (c), depending upon whether such Cardiomyopathy Target is (a) the Lead
Cardiomyopathy Target, (b) a Follow-On Cardiomyopathy Target or (c) an
Additional Cardiomyopathy Target, respectively.  MyoKardia will notify Fulcrum
of the achievement of a Preclinical Milestone by MyoKardia, its Affiliates or
its Licensees, in writing within [**] after such achievement.  MyoKardia will
pay Fulcrum the amount of the Preclinical Milestone Payment corresponding to
such Preclinical Milestone within [**] following the receipt of a corresponding
invoice from Fulcrum. For the avoidance of doubt, each Preclinical Milestone
Payment will be payable only once with respect to a Cardiomyopathy Target, on
the first achievement of the Preclinical Milestone by the applicable Product
directed against such Cardiomyopathy Target (if at all), notwithstanding the
number of times one or more Products directed against the same such
Cardiomyopathy Target may achieve such Preclinical Milestone.  For the further
avoidance of doubt, in no event will the aggregate Preclinical Milestone
Payments payable by MyoKardia under this Section 6.3.2 (Preclinical Milestones)
exceed: (i) [**] for Collaboration Molecules directed against the Lead
Cardiomyopathy Target; (ii) on a Follow-On Cardiomyopathy Target-by-Follow-On
Cardiomyopathy basis, [**] for Collaboration Molecules directed against a
Follow-On Cardiomyopathy Target; and (iii) on an Additional Cardiomyopathy
Target-by-Additional

-31-

--------------------------------------------------------------------------------

 

Cardiomyopathy Target basis, [**] for Collaboration Molecules directed against
an Additional Cardiomyopathy Target.

 

Table 6.3.2 – Preclinical Milestones and Preclinical Milestone Payments

Preclinical Milestone

Preclinical Milestone Payments for the [First Collaboration Molecule that is
Directed Against:

(a) the Lead Cardiomyopathy Target

(b) a Follow-On Cardiomyopathy Target

(c) an Additional Cardiomyopathy Target

1. [**]

[**]

[**]

[**]

2. [**]

[**]

[**]

[**]

 

6.3.3.Development Milestones.  Subject to the remainder of this Section 6.3
(Milestone Payments), on a Cardiomyopathy Milestone Target-by-Cardiomyopathy
Milestone Target basis, MyoKardia will make each of the one-time milestone
payments set forth in Table 6.3.3 (“Development Milestone Payments”) for the
first achievement of each development milestone event set forth in Table 6.3.3
(“Development Milestone”) by the first Product directed against such
Cardiomyopathy Milestone Target to achieve such event, pursuant to and in the
amounts set forth in column (a), (b) or (c), depending upon whether such
Cardiomyopathy Milestone Target is an Initial Cardiomyopathy Milestone Target
(and, in such case, whether such Cardiomyopathy Milestone Target is the first
Initial Cardiomyopathy Milestone Target to achieve the applicable Development
Milestone) or a Secondary Cardiomyopathy Milestone Target.  MyoKardia will
notify Fulcrum of the achievement of a Development Milestone by MyoKardia, its
Affiliates or its Licensees, in writing within [**] after such
achievement.  MyoKardia will pay Fulcrum the amount of the Development Milestone
Payment corresponding to such Development Milestone within [**] following the
receipt of a corresponding invoice from Fulcrum.  For the avoidance of doubt,
each Development Milestone Payment will be payable only once with respect to a
Cardiomyopathy Milestone Target, on the first achievement of the Development
Milestone by the applicable Product directed against such Cardiomyopathy
Milestone Target (if at all), notwithstanding the number of times one or more
Products directed against such Cardiomyopathy Milestone Target may achieve such
Development Milestone.  For the further avoidance of doubt, in no event will the
aggregate Development Milestone Payments payable by MyoKardia under this Section
6.3.3 (Development Milestones) exceed: (i) [**] with respect to the first
achievement of each Development Milestone, collectively, by a Product directed
against any Initial Cardiomyopathy Milestone Target; (ii) except as set forth in
the foregoing clause (i), on an Initial Cardiomyopathy Milestone
Target-by-Initial Cardiomyopathy Milestone Target basis, [**] for Products
directed against an Initial Cardiomyopathy Milestone Target; and (iii) on a
Secondary Cardiomyopathy Milestone Target-by-Secondary Cardiomyopathy Milestone

-32-

--------------------------------------------------------------------------------

 

Target basis, [**] for Products directed against a Secondary Cardiomyopathy
Milestone Target.

 

Table 6.3.3 – Development Milestones and Development Milestone Payments

Development Milestone

Development Milestone Payment for the first Product Directed Against:

(a) the first Initial Cardiomyopathy Milestone Target

(b) a subsequent Initial Cardiomyopathy Milestone Target

(c) a Secondary Cardiomyopathy Milestone Target

1. [**]

[**]

[**]

[**]

2. [**]

[**]

[**]

[**]

3. [**]

[**]

[**]

[**]

4. [**]

[**]

[**]

[**]

5. [**]

[**]

[**]

[**]

6. [**]

[**]

[**]

[**]

 

6.3.4.Cumulative Sales Milestones.  Subject to the remainder of this Section 6.3
(Milestone Payments), on a Cardiomyopathy Milestone Target-by-Cardiomyopathy
Milestone Target basis, during the Royalty Term, MyoKardia will make each of the
one-time milestone payments set forth in Table 6.3.4 (“Sales Milestone
Payments”) for the first achievement of each sales milestone event set forth in
Table 6.3.4 (“Sales Milestone”) by the Products directed against such
Cardiomyopathy Milestone Target to achieve such event, pursuant to and in the
amounts set forth in column (a), (b) or (c), depending upon whether such
Cardiomyopathy Milestone Target is an Initial Cardiomyopathy Milestone Target
(and, in such case, whether such Cardiomyopathy Milestone Target is the first
Initial Cardiomyopathy Milestone Target to achieve the applicable Sales
Milestone) or a Secondary Cardiomyopathy Milestone Target.  MyoKardia will
notify Fulcrum of the achievement of a Sales Milestone by MyoKardia, its
Affiliates or its Licensees, in writing within (i) [**] after the achievement of
Sales Milestone 1 (First Commercial Sale of a Product); and (ii) [**] after the
end of the Calendar Year in which each remaining Sales Milestone is
achieved.  MyoKardia will pay Fulcrum the amount of the Sales Milestone Payment
corresponding to such Sales Milestone within [**] following the receipt of a
corresponding invoice from Fulcrum.  For the avoidance of doubt, each Sales
Milestone Payment will be payable only once with respect to a Cardiomyopathy
Milestone Target, on the first achievement of the Sales Milestone by the
applicable Product directed against such Cardiomyopathy Milestone Target (if at
all), notwithstanding the number of times one or more Products directed against
the same such Cardiomyopathy Milestone Target may achieve such Sales
Milestone.  For the further avoidance of doubt, in no event will the aggregate
Sales Milestone Payments payable by MyoKardia under this Section 6.3.4
(Cumulative Sales Milestones) exceed: (A)  [**] with respect to the first
achievement of

-33-

--------------------------------------------------------------------------------

 

each Sales Milestone, collectively, by a Product directed against any Initial
Cardiomyopathy Milestone Target, (B) except as set forth in the foregoing clause
(i), on an Initial Cardiomyopathy Milestone Target-by-Initial Cardiomyopathy
Milestone Target basis, [**] for Products directed against an Initial
Cardiomyopathy Milestone Target; and (C) on a Secondary Cardiomyopathy Milestone
Target-by-Secondary Cardiomyopathy Milestone Target basis, [**] for Products
directed against a Secondary Cardiomyopathy Milestone Target.

 

Table 6.3.4 – Sales Milestones and Sales Milestone Payments

Sales Milestone

Sales Milestone Payment for Products Directed Against:

(a) the first Initial Cardiomyopathy Milestone Target

(b) a subsequent Initial Cardiomyopathy Milestone Target

(c) a Secondary Cardiomyopathy Milestone Target

1. [**]

[**]

[**]

[**]

2. Cumulative Net Sales of Products are equal to or exceed [**]

[**]

[**]

[**]

3. Cumulative Net Sales of Products are equal to or exceed [**]

[**]

[**]

[**]

4. Cumulative Net Sales of Products are equal to or exceed [**]

[**]

[**]

[**]

5. Cumulative Net Sales of Products are equal to or exceed [**]

[**]

[**]

[**]

 

6.3.5.Additional Terms Applicable to Milestones. The following additional terms
apply to some or all of the Milestones and Milestone Payments.

(a)Replacement Target.  On a Cardiomyopathy Milestone Target-by-Cardiomyopathy
Milestone Target basis, if MyoKardia discontinues development of Products
directed against such Cardiomyopathy Milestone Target, MyoKardia may select
another Cardiomyopathy Target Candidate to replace the terminated Cardiomyopathy
Milestone Target at any time during the Exclusivity Period by written notice to
Fulcrum (such selected Cardiomyopathy Target Candidate, the “Replacement
Target”).  If any such Replacement Target is so selected after any Preclinical
Milestone or Development Milestone has already been achieved with respect to a
Product directed against the original Cardiomyopathy Milestone Target, then
MyoKardia shall not pay any Milestone Payment upon achievement of the same
Milestone by any Product directed against such Replacement Target for which
Fulcrum already received a Preclinical Milestone Payment or Development
Milestone Payment for a Product directed against the original Cardiomyopathy
Milestone Target.

-34-

--------------------------------------------------------------------------------

 

(b)Skipped Milestones.  Certain Development Milestones, together with the
Preclinical Milestones are intended to be successive, and on a Cardiomyopathy
Milestone Target-by-Cardiomyopathy Milestone Target basis, if the first Molecule
or Product directed against such Cardiomyopathy Milestone Target is not required
to undergo the event associated with any such Development Milestone or
Preclinical Milestone (or if MyoKardia acquires rights to the first Molecule or
Product directed against such Cardiomyopathy Milestone Target from a Third
Party, including by license or acquisition, which rights are acquired with
respect to a Molecule or Product that is at any stage of development after a
Preclinical Milestone or Development Milestone, an “Acquired Product”), such
skipped milestone will be deemed to have been achieved upon the achievement by
such Product of the next successive Milestone; provided that,

(i)with respect to Development Milestones 4, 5, and 6 the “Approval
Milestones”), none of the Approval Milestones will be deemed to have been
achieved upon the achievement of any other Approval Milestone; and

(ii)the achievement of Development Milestone 4 will result in the deemed
achievement of Development Milestone 3 (if not previously achieved).

Payment for any such skipped Development Milestones or Preclinical Milestones
that is owed in accordance with the provisions of Section 6.3.3 (Development
Milestones) with respect to a given Product will be due concurrently with the
payment for the next successive Development Milestone or Preclinical Milestone
by such Product; provided that, with respect to an Acquired Product, payment for
any such skipped Development Milestones or Preclinical Milestones that is owed
in accordance with the provisions of Section 6.3.3 (Development Milestones) will
be due and payable with respect to such Acquired Product [**] following
achievement of the corresponding Preclinical Milestone or Development Milestone.

6.4.Royalties.  

6.4.1.Royalty Rate.  Subject to Section 6.4.4 (Royalty Reductions), on a
Product-by-Product basis during the Royalty Term, MyoKardia will pay to Fulcrum
royalties based

-35-

--------------------------------------------------------------------------------

 

on the Net Sales in any Calendar Year resulting from the sale of such Product in
the Territory at the royalty rates set forth in Table 6.4.1 (the “Royalty
Rates”).

 

Table 6.4.1 – Royalty Rates

Calendar Year Net Sales of a Product in the Territory

Royalty Rate

Portion of annual Net Sales of such Product in the Territory that is less than
or equal to [**]

[**]

Portion of annual Net Sales of such Product in the Territory that is greater
than [**], and less than or equal to [**]

[**]

Portion of annual Net Sales of such Product in the Territory that is greater
than [**], and less than or equal to [**]

[**]

Portion of annual Net Sales of such Product in the Territory that is greater
than [**]

[**]

 

6.4.2.Royalty Term.  On a Product-by-Product and country-by-country basis, upon
expiration of the Royalty Term for a Product in a country, (a) no further
royalty payments will be payable by MyoKardia in respect of sales of such
Product in such country, (b) no further Development Milestone Payments or Sales
Milestone Payments will be payable by MyoKardia with respect of development or
sales of such product in such country, and (c) the license granted to MyoKardia
under Section 5.1 (License Grant to MyoKardia) with respect to such Product in
such country will automatically become fully paid-up, perpetual, irrevocable,
and royalty-free.

6.4.3.Only One Royalty.  Only one royalty will be due with respect to the sale
of the same unit of Product.  Only one royalty will be due hereunder on the sale
of a Product even if the manufacture, use, sale, offer for sale, importation or
exportation of such Product infringes more than one Valid Claim of a Fulcrum
Patent Right.

6.4.4.Royalty Reductions.

(a)Valid Claim Adjustment.  On a Product-by-Product and country-by-country
basis, in the event that during the Royalty Term there is no Valid Claim of a
Fulcrum Patent Right Covering such Product in such country, then, commencing
with the first Calendar Quarter there is no Valid Claim of a Fulcrum Patent
Right Covering such Product in such country, the applicable Royalty Rate for
such Product in such country will be reduced by [**].

(b)Reduction for Generic Competition.  Subject to Section 6.4.4(d) (Cumulative
Adjustments), on a Product-by-Product basis, in the event of Loss of Market
Exclusivity with respect to a Product in a country, as from the first Calendar
Quarter this Section 6.4.4(b) (Reduction for Generic Competition) applies, the
applicable Royalty Rate pursuant to Section 6.4 (Royalty Rate) for annual Net
Sales of such Product otherwise due in such country will be reduced by [**]
where there is a Loss of Market Exclusivity for such Product in such Calendar
Quarter in such country.

-36-

--------------------------------------------------------------------------------

 

(c)Third Party Obligations.  Subject to Section 6.4.4(d) (Cumulative
Adjustments), in the event that MyoKardia determines that patents owned or
controlled by a Third Party would be necessary or useful for the development or
commercialization of any Product under this Agreement, MyoKardia may deduct [**]
of any royalties paid by MyoKardia to such Third Party for sales of such Product
thereunder in a given Calendar Quarter in a particular country against the
royalties due and payable by MyoKardia to Fulcrum on the Net Sales for such
Product in such Calendar Quarter in such country.  For clarity, such deduction
would be on a Product-by-Product basis (i.e., Third Party royalties by MyoKardia
paid with respect to a Product would be stackable only against royalties for the
same Product).

(d)Cumulative Adjustments.  The provisions of Sections 6.4.4(a) (Valid Claim
Adjustment), 6.4.4(b) (Reduction for Generic Competition), and 6.4.4(c) (Third
Party Obligations) are cumulative; provided, however, on a country-by-country
and Product-by-Product basis, in no event will the royalty reductions for a
Product permitted under Sections 6.4.4(a) (Valid Claim Adjustment), 6.4.4(b)
(Reduction for Generic Competition), or 6.4.4(c) (Third Party Obligations),
alone or together, reduce the royalties due to Fulcrum for such Product pursuant
to Section 6.4.1 (Royalty Rates) in a country in a given Calendar Quarter by
more than (i) if such Product is not a New Modality, [**] of the applicable
royalties that would otherwise be owed on the Net Sales of such Product or (ii)
if such Product is a New Modality, [**] of the applicable royalties that would
otherwise be owed on the Net Sales of such Product.  

6.4.5.[**].

6.4.6.Royalty Reports.  Following the first sale of a Product giving rise to Net
Sales and continuing for the remainder of the Royalty Term, (a) within [**]
after the end of each Calendar Quarter, MyoKardia will deliver a report to
Fulcrum specifying on a Product-by-Product and country-by-country basis,
MyoKardia’s preliminary, non-binding, good faith estimates of the royalties
payable to Fulcrum on Net Sales of such Products in such countries, and (b)
within [**] after the end of each Calendar Quarter, MyoKardia will deliver a
report to Fulcrum specifying on a Product-by-Product and country-by-country
basis: (i) Net Sales in the relevant Calendar Quarter; (ii) to the extent such
Net Sales include sales not denoted in Dollars, a summary of the then-current
exchange rate methodology then in use by MyoKardia; (iii) a calculation of any
adjustments to such royalties under Section 6.4.4(a) (Valid Claim Adjustment);
(iv) the applicable Cardiomyopathy Milestone Target(s) directed against such
Product and the applicable Royalty Rate(s) under this Agreement for such Net
Sales; and (v) a calculation of the final royalties payable on such Net
Sales.  All royalty payments due under this Section 6.4 (Royalties) for each
Calendar Quarter will be due and payable within [**] after the end of each
Calendar Quarter.  MyoKardia’s reports delivered to Fulcrum under this Section
6.4.6 (Royalty Reports) will be MyoKardia’s Confidential Information under this
Agreement.

6.5.Payment Terms; Blocked Payments.  All payments under this Agreement will be
paid in Dollars, by wire transfer to an account designated by Fulcrum (which
account Fulcrum

-37-

--------------------------------------------------------------------------------

 

may update from time to time in writing).  In the case of Net Sales made by
MyoKardia and its Affiliates or Licensees in currencies other than Dollars, the
rate of exchange to be used in computing the amount of Dollars due for royalty
payments will be the rate of exchange utilized by MyoKardia in its worldwide
accounting system and calculated in accordance with GAAP.  If, by reason of
Applicable Laws or regulations in any country, it becomes impossible or illegal
for MyoKardia to transfer, or have transferred on its behalf, royalties or other
payments to Fulcrum, such payments will be made in any such country in local
currency in such country by deposit in a local bank designated by Fulcrum.

6.6.Withholding Taxes.  If MyoKardia concludes Withholding Taxes are required
under the laws of any country within the Territory with respect to payments to
Fulcrum, MyoKardia will withhold the required amount and pay it to the
appropriate Governmental Authority.  In any such case, MyoKardia will promptly
provide Fulcrum with original receipts or other evidence and cooperation as
reasonably desirable and sufficient to allow Fulcrum to document such
Withholding Taxes for purposes of claiming foreign tax credits and similar
benefits.

6.7.Records; Audits.  The Parties will (and will cause their respective
Affiliates and sublicensees to) at all times keep and maintain accurate and
complete records regarding, in the case of MyoKardia, Net Sales during [**], and
in the case of Fulcrum, any costs for Fulcrum FTEs or Out-of-Pocket Expenses
covered by the initial prepaid research funding or reimbursed by MyoKardia
pursuant to Section 3.8 (Research Funding).  Upon [**] prior written notice from
the auditing Party, the non-auditing Party will (and will cause its Affiliates
and sublicensees to) permit an independent certified public accounting firm of
internationally recognized standing, selected by the auditing Party and
reasonably acceptable to the non-auditing Party, to examine the relevant books
and records of the non-auditing Party, its Affiliates, and sublicensees, as may
be reasonably necessary to verify, in the case of MyoKardia, the royalty reports
submitted by MyoKardia in accordance with Section 6.4.6 (Royalty Reports), and
in the case of Fulcrum, the invoices submitted by Fulcrum in accordance with
Section 3.8 (Research Funding).  An examination by either Party under this
Section 6.7 (Records; Audits) will occur not more than once in any Calendar Year
and will be limited to the pertinent books and records for any Calendar Year
ending not more than [**] before the date of the request.  Further, a Party’s
(or its Affiliates’ or sublicensees’) books of records for any Calendar Year may
be examined [**].  The accounting firm will be provided access to such books and
records at the facility or facilities where such books and records are normally
kept and such examination will be conducted during normal business hours.  The
non-auditing Party (or any Affiliate or sublicensee) may require the accounting
firm to sign a customary non-disclosure agreement before providing the
accounting firm access to its facilities or records.  Upon completion of the
audit, the accounting firm will provide both Fulcrum and MyoKardia a written
report disclosing whether, in the case of MyoKardia, the reports submitted by
MyoKardia, or in the case of Fulcrum, the invoices submitted by Fulcrum, are
correct or incorrect and the specific details concerning any discrepancies.  If
any report submitted by MyoKardia or invoice submitted by Fulcrum results in an
underpayment or overpayment, the Party owing the underpaid or overpaid amount
will promptly pay such amount to the other Party with interest calculated in
accordance with Section 6.8 (Late Payment).  The costs and fees of any audit
conducted by a Party under this Section 6.7 (Records; Audits) will be borne by
the auditing Party, unless, in the case of an audit conducted by Fulcrum, such
audit reveals an underpayment of amounts owed to Fulcrum of more than [**] of
the amount that was owed by MyoKardia, or in the case of an audit conducted

-38-

--------------------------------------------------------------------------------

 

by MyoKardia, such audit reveals an overpayment of amounts owed to Fulcrum of
more than [**] of the amount that was properly payable by MyoKardia in
accordance with Section 3.8 (Research Funding), in either case, with respect to
the relevant Calendar Year, in which case, the non-auditing Party will reimburse
the auditing Party for the reasonable expense incurred by the auditing Party in
connection with the audit.

6.8.Late Payment.  Any undisputed payments or portions thereof due hereunder
that are not paid when due will accrue interest from the date due until paid at
[**] above the Prime Rate of interest as reported in the Wall Street Journal (or
if the Wall Street Journal no longer quotes such rate, as reported in another
source mutually agreed by the Parties) on the date payment is due, compounded
daily, but not to exceed the maximum permitted by Applicable Law. Any such
overdue payment when made will be accompanied by all interest so accrued.

Article 7
INTELLECTUAL PROPERTY

7.1.Ownership of Technology.  Notwithstanding any provision of this Agreement to
the contrary, as between the Parties:

7.1.1.the Parties will jointly own (and may, subject to the licenses granted and
other terms and conditions hereunder, exploit without a duty to account to the
other Party and without an obligation to seek permission to grant licenses
thereunder) all Know-How invented or created solely or jointly by the Parties,
their Affiliates or Third Parties acting on their behalf, in the performance of
activities under the Research Plan [**], including any such Know-How related to
a Target (“Target Know-How”), and any Patent Right that claims or discloses any
Target Know-How (“Target Patent Rights”), except for any Know-How and Patent
Rights solely and exclusively owned by MyoKardia in accordance with Section
7.1.2;

7.1.2.MyoKardia will solely and exclusively own (a) all Know-How invented
or created solely or jointly by the Parties, their Affiliates or Third Parties
acting on their behalf, in the performance of activities under this Agreement to
the extent relating to [**], and (b) any Patent Right that claims or discloses
any Know-How described in clause (a);

7.1.3.Fulcrum will solely and exclusively own (a) all Know-How invented or
created solely or jointly by the Parties, their Affiliates or Third Parties
acting on their behalf, in the performance of activities under this Agreement
solely to the extent such Know-How relates to the Fulcrum Platform and (b) any
Patent Right that claims or discloses any Know-How described in clause (a) (the
“Platform Patent Rights”); and

7.1.4.except as set forth in Sections 7.1.1, 7.1.2, and 7.1.3, (a) each Party
will solely own (i) all Know-How invented or created solely by such Party, its
Affiliates or Third Parties acting on its or their behalf in the performance of
activities under this Agreement and (ii) any Patent Right that claims any
Know-How described in clause (a)(i), and (b) the Parties will jointly own (and
may, subject to the licenses granted hereunder, exploit without a duty to
account to the other Party and without an obligation to seek permission to grant
licenses thereunder) any (i) Know-How jointly invented or created by

-39-

--------------------------------------------------------------------------------

 

the Parties, their Affiliates or Third Parties acting on their behalf, in the
performance of activities under this Agreement and (ii) Patent Right that claims
Know-How described in clause (b)(i).

7.2.Cooperation.  Each Party will, and does hereby, assign, and will cause its
Affiliates to, and use good faith efforts to cause its and their Representatives
to, so assign, to the other Party, without additional compensation, such rights,
title and interests in and to any Know-How or Patent Rights as are necessary to
fully effect, as applicable, the allocation of ownership set forth in Section
7.1 (Ownership of Technology).

7.3.Inventorship.  Inventorship of any inventions conceived or reduced to
practice in the course of performance of activities pursuant to this Agreement
shall be determined in accordance with U.S. patent laws (regardless of where the
applicable activities occurred).  In the case of unpatentable Know-How,
inventorship will be determined under such U.S. patent law principles by
treating such Know-How as if it were patentable.

7.4.Prosecution and Maintenance of Patent Rights.

7.4.1.MyoKardia’s Sole Right.  As between the Parties, MyoKardia will have the
sole right, but not the obligation, at MyoKardia’s expense, to control the
preparation, filing, prosecution, maintenance and defense of the MyoKardia
Patent Rights (other than the Joint Patent Rights).

7.4.2.Fulcrum’s First Right.  As between the Parties, Fulcrum will have the
first right, but not the obligation, at Fulcrum’s expense, to control the
preparation, filing, prosecution, maintenance and defense of the Fulcrum Patent
Rights (other than the Joint Patent Rights).

7.4.3.Joint Patent Rights.  As between the Parties, MyoKardia shall have the
right to control the preparation, filing, prosecution, maintenance and defense
of any Joint Patent Right relating to a Target at its sole expense and
discretion.  Otherwise, the Parties shall mutually agree as to which Party shall
have the right to control the preparation, filing, prosecution, maintenance and
defense of any other Joint Patent Right, and the Parties shall share the costs
of such activities (“Jointly Controlled Patent Rights”).  If MyoKardia no longer
wishes to file or maintain any Joint Patent Right, then MyoKardia shall so
notify Fulcrum and such Joint Patent Right shall become a Jointly Controlled
Patent Right.  Immediately upon such notice to Fulcrum, or within [**] before an
official action is due or deemed required to the applicable Governmental
Authority with respect to such Jointly Controlled Patent Right, Fulcrum will
have the second right, but not the obligation, to assume the preparation,
filing, prosecution, maintenance and defense of such Jointly Controlled Patent
Right upon written notice to MyoKardia and, upon such written notice to
MyoKardia, MyoKardia’s exclusive license to Fulcrum’s rights under such Jointly
Controlled Patent Right under Section 5.1 (License Grant to MyoKardia) shall
terminate.  If either Party decides not to share in the cost of filing or
maintaining any Joint Patent Right (an “Abandoned Patent Right”) and the other
Party decides to continue prosecution or maintenance of the Joint Patent Right,
then the continuing Party shall have sole discretion (and expense) regarding the
prosecution and maintenance of the Abandoned Patent Right.

-40-

--------------------------------------------------------------------------------

 

7.4.4.MyoKardia’s Second Right.  If Fulcrum fails or declines to file or
maintain any Fulcrum Patent Right (other than Platform Patent Rights) that
solely Covers a Product (each, a “Product Patent Right”), then within [**]
before a response is due to the applicable Governmental Authority with respect
to such Product Patent Right, MyoKardia will have the second right, but not the
obligation, at MyoKardia’s expense, to assume the preparation, filing,
prosecution, maintenance and defense of such Product Patent Right upon written
notice to Fulcrum.

7.4.5.Cooperation.  Each Party will cooperate with the other Party to the extent
reasonably necessary for a Party to prosecute the Product Patent Rights or the
Joint Patent Rights, at the non-prosecuting Party’s cost and expense, including
by providing access to relevant records and documents (including laboratory
notebooks) and other evidence, and making its employees available during
reasonable business hours, executing all such documents and instruments and
performing such acts (and causing its relevant Representatives to execute such
documents and instruments and to perform such acts) as the prosecuting Party may
reasonably request.  The prosecuting Party with respect to any of the Product
Patent Rights or the Joint Patent Rights in the Territory will give the
non-prosecuting Party an opportunity to review any application with respect to
such Patent Rights before filing, will consult with the non-prosecuting Party
with respect thereto, and will consider any reasonable comments of the
non-prosecuting Party with respect thereto.  The prosecuting Party will supply
the non-prosecuting Party with a copy of the application as filed, together with
notice of its filing date and serial number.  The prosecuting Party will keep
the non-prosecuting Party reasonably informed of the status of the actual and
prospective patent filings (including the grant of any such Patent Rights), and
will provide advance copies of any official correspondence related to the
filing, prosecution and maintenance of such patent filings including (i) all
United States and non-United States patent office actions involving the Product
Patent Rights or the Joint Patent Rights, (ii) the issuance of each patent
included within the Product Patent Rights or the Joint Patent Rights, giving the
date of issue and patent number for each such patent, and (iii) each notice
pertaining to any patent included within the Product Patent Rights or the Joint
Patent Rights which it receives pursuant to the Drug Price Competition and
Patent Term Restoration Act of 1984 (the “Act”).  As between the Parties,
MyoKardia will have the sole right, but not the obligation, at MyoKardia’s
expense, to control any application for patent term extensions or supplementary
protection certificates where applicable, with respect to the Product Patent
Rights.  Fulcrum will cooperate with MyoKardia in applying for any such patent
term extensions.  MyoKardia will notify Fulcrum of each filing for patent term
restoration under the Act and all awards of patent term restoration (extensions)
with respect to the Product Patent Rights.

7.5.Defense of Claims Brought by Third Parties.  If any Third Party brings a
claim or otherwise asserts that a Product manufactured, used or sold by
MyoKardia, its Affiliates or Licensees infringes such Third Party’s Patent
Rights or misappropriates such Third Party’s Know-How, the Party first having
notice of the claim or assertion will promptly notify, but in any event no later
than [**] after the receipt of notice of an action, the other Party in
writing.  Each Party will have the sole right to take action to defend any such
claim brought against it by a Third Party; provided, however, that neither Party
will enter into any settlement of any claim described in this Section 7.5
(Defense of Claims Brought by Third Parties) that materially and adversely
affects the

-41-

--------------------------------------------------------------------------------

 

other Party’s rights or interests without first obtaining such Party’s written
consent.  Nothing in this Section 7.5 (Defense of Claims Brought by Third
Parties) will be deemed to relieve either Party of its rights or obligations
under Article 9 (Indemnification; Insurance).

7.6.Enforcement of Patent Rights.

7.6.1.Notice of Competitive Infringement.  Each Party will provide to the other
Party written notice within [**] after becoming aware of any infringement,
unauthorized use, misappropriation or threatened infringement of the Product
Patent Rights, by a Third Party that is actually or potentially exploiting a
product that is or would be competitive with a Product (a “Competitive
Infringement”).

7.6.2.MyoKardia’s First Right.  As between the Parties, MyoKardia will have the
(a) sole right, but not the obligation, to enforce MyoKardia Patent Rights
(other than the Joint Patent Rights) against any infringement, unauthorized use,
misappropriation or threatened infringement by counsel of its own choice, at its
own expense, and (b) the first right, but not the obligation, to enforce the
Product Patent Rights and the Joint Patent Rights, against any Competitive
Infringement by counsel of its own choice, at its own expense.  For the
avoidance of doubt, MyoKardia shall not have the right to enforce any Platform
Patent Rights.

7.6.3.Fulcrum’s Second Right.  If, within [**] after receipt of notice of any
Competitive Infringement, MyoKardia has not enforced the Product Patent Rights
or the Joint Patent Rights, against such Competitive Infringement, then Fulcrum
will have the second right, but not the obligation, at Fulcrum’s expense, to
enforce such Product Patent Rights or Joint Patent Rights against such
Competitive Infringement, by counsel of its own choice, at its own expense, upon
written notice to MyoKardia.

7.6.4.Other Enforcement Actions.  As between the Parties, each Party will have
the right, but not the obligation, to enforce the Joint Patent Rights against
the unauthorized use, misappropriation or threatened infringement of the Joint
Patent Rights by a Third Party that is actually or potentially exploiting a
product that is or would be competitive with each Party’s other product(s)
(each, an “Other Enforcement Action”), without the consent of the other Party.

7.6.5.Cooperation.  Each Party will cooperate with the other Party to the extent
reasonably necessary for a Party to bring any enforcement action pursuant to
Section 7.6.2 (MyoKardia’s First Right), Section 7.6.3 (Fulcrum’s Second Right)
or Section 7.6.4 (Other Enforcement Actions), as applicable, at the
non-enforcing Party’s cost and expense, including by providing access to
relevant records and documents (including laboratory notebooks) and other
evidence, making its employees available during reasonable business hours, and
executing all such documents and instruments and performing such acts (and
causing its relevant Representatives to execute such documents and instruments
and to perform such acts) as the prosecuting Party may reasonably request.  The
non-enforcing Party will, and will cause its Affiliates to, assist and cooperate
with the enforcing Party, as the enforcing Party may reasonably request from
time to time, in connection with any enforcement action under this Section 7.6
(Enforcement of Patent Rights), including

-42-

--------------------------------------------------------------------------------

 

joining in, or being named as a necessary party to, any such enforcement action
and executing any settlement agreement as reasonably requested by the enforcing
Party; provided that the enforcing Party will reimburse the non-enforcing Party
for its reasonable and verifiable out-of-pocket costs and expenses incurred in
connection with its cooperation pursuant to this sentence.  Unless otherwise set
forth herein, the enforcing Party will have the right to settle all claims
arising from any such enforcement action; provided that neither Party will have
the right to settle any litigation or claim under this Section 7.6 (Enforcement
of Patent Rights) in a manner that (a) imposes any costs or liability on the
other Party or its Affiliates or its or their licensees, (b) involves any
admission of wrongdoing, fault, or liability by the other Party or its
Affiliates or its or their licensees, (c) admits the invalidity or
unenforceability (in whole or in part) of intellectual property Controlled by
the other Party or its Affiliates or its or their licensees, or (d) imposes
restrictions or obligations on the other Party or its Affiliates or licensees
not otherwise permitted under this Agreement, in each case ((a) through (d)),
without the express written consent of such other Party, which will not be
unreasonably withheld, conditioned, or delayed.

7.6.6.Recovery of Damages.  Unless otherwise agreed by the Parties in writing,
any damages or monetary awards recovered with respect to a proceeding under this
Section 7.6 (Enforcement of Patent Rights) will be first allocated to reimburse
the Parties for their costs and expenses incurred in connection with such
proceeding (which amounts shall be allocated pro rata if insufficient to cover
the totality of such costs and expenses), and the remainder, if any, shall be
[**].

7.7.Trademarks; Copyrights.  MyoKardia will have the sole discretion to select,
prosecute, maintain, and enforce all trademarks, trade dress, and copyrights
related to the Product(s).

Article 8
REPRESENTATIONS, WARRANTIES AND COVENANTS

8.1.Mutual Representations and Warranties.  Each of the Parties hereby
represents and warrants to the other Party that, as of the Effective Date:

8.1.1.it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization;

8.1.2.the execution, delivery and performance of this Agreement by such Party
has been duly authorized by all requisite action under the provisions of its
charter, bylaws and other organizational documents, and does not require any
action or approval by any of its shareholders or other holders of its voting
securities or voting interests;

8.1.3.it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

8.1.4.this Agreement has been duly executed and is a legal, valid and binding
obligation on each Party, enforceable against such Party in accordance with its
terms; and

-43-

--------------------------------------------------------------------------------

 

8.1.5.the execution, delivery, and performance by such Party of this Agreement
(including such Party’s respective Research Activities) and its compliance with
the terms and provisions hereof does not and will not conflict with or result in
a breach of or default under any agreement with a Third Party, order, judgment,
agreement or instrument to which it is a party.

8.2.Representations and Warranties of Fulcrum.  Fulcrum hereby represents and
warrants to MyoKardia that, as of the Effective Date:

8.2.1.to its knowledge, the practice of the Fulcrum Technology existing as of
the Effective Date and the Platform Patent Rights existing as of the Effective
Date (the “Existing Platform Patent Rights”) in the conduct of the Fulcrum
Research Activities will not infringe any Patent Right or misappropriate any
Know-How of any Third Party;

8.2.2.the Fulcrum Technology existing as of the Effective Date and Existing
Platform Patent Rights are solely owned by Fulcrum or one of its Affiliates,
free of any encumbrance, lien, or claim of ownership by any Third Party;

8.2.3.all current and former Fulcrum Representatives who have contributed to the
creation or development of any Fulcrum Technology existing as of the Effective
Date and Existing Platform Patent Rights have executed and delivered to Fulcrum
or one of its Affiliates an agreement regarding the protection of proprietary
information (including Confidential Information and Know-How) and the assignment
to Fulcrum or such Affiliate of any intellectual property that arises from such
Representatives’ activities for Fulcrum or any of its Affiliates, and, to its
knowledge, no current or former Representative is in violation of any such
agreement;

8.2.4.it has not granted any right or license to any Affiliate or Third Party
that would be inconsistent with or conflict with MyoKardia’s rights hereunder,
and there are no agreements or arrangements to which Fulcrum or any of its
Affiliates is a party relating to Fulcrum Technology, Platform Patent Rights or
the Fulcrum Platform that would (a) limit the rights granted to MyoKardia under
this Agreement or (b) restrict or result in a restriction in MyoKardia’s ability
to research, develop, make, have made, use, have used, sell, have sold, offer
for sale, have offered for sale, import, have imported, export, have exported,
distribute, have distributed, market, have marketed, promote, have promoted, or
otherwise exploit the Molecules or Products in the Field in the Territory in
accordance with this Agreement;

8.2.5.there is no action, claim, demand, suit, proceeding, arbitration,
grievance, citation, summons, subpoena, inquiry or investigation of any nature,
civil, criminal, regulatory or otherwise, in law or in equity, pending or, to
its knowledge after reasonable inquiry, threatened against Fulcrum or any of its
Affiliates, in each case relating to the activities or transactions contemplated
by this Agreement or that would impair Fulcrum’s ability to perform its
obligations under this Agreement; and

-44-

--------------------------------------------------------------------------------

 

8.2.6.(a) all targets that meet the definition of “Excluded Targets” as of the
Effective Date are listed on Schedule 1.62(a) and (b) there are no targets
listed on Schedule 1.62(a) that do not meet the definition of “Excluded Targets”
as of the Effective Date.

8.3.Mutual Covenants.  During the Term, each Party covenants to the other Party
that such Party:

8.3.1.will comply with Applicable Law in the performance of its respective
obligations under this Agreement;

8.3.2.will not, and will cause its Affiliates not to, grant any right or license
to any Third Party that would be inconsistent with or in conflict with, or take
any action that would materially conflict with, (a) the rights it granted to the
other Party under this Agreement or (b) its obligations to the other Party under
this Agreement; and

8.3.3.will not knowingly engage directly, in any material capacity in connection
with this Agreement, any Person who either has been debarred by the FDA, is the
subject of a conviction described in Section 306 of the FD&C Act or is subject
to any such similar sanction of the EMA or another Regulatory Authority; and
will inform the other Party in writing promptly if it or any Person engaged by
such Party or any of its Affiliates who is performing material activities under
this Agreement is debarred or is the subject of a conviction described in
Section 306 of the FD&C Act, or if any action, suit, claim, investigation or
legal or administrative proceeding is pending or, to such Party’s knowledge, is
threatened, relating to the debarment or conviction of such Party, any of its
Affiliates or any such Person performing services hereunder or thereunder.

8.4.Covenants of Fulcrum.  During the Term, Fulcrum covenants to MyoKardia that:

8.4.1.Fulcrum will promptly notify MyoKardia in writing if it receives written
notice that the practice of the Fulcrum Technology or the Fulcrum Platform (to
the extent the Fulcrum Platform is or was used in the Research Activities)
infringes or will infringe any Patent Right or misappropriate any Know-How of
any Third Party;

8.4.2.Fulcrum will maintain Control of all Fulcrum Technology that is or becomes
such on the Effective Date or during the Term, and will not take any action
during the Term that would materially adversely affect the rights to the Fulcrum
Technology granted to MyoKardia in this Agreement;

8.4.3.Fulcrum will provide to MyoKardia all data from the performance of the
Fulcrum Research Activities which data is related to any biological target
against which any compound in the Fulcrum Platform has activity, except Excluded
Targets, which, for the avoidance of doubt, will not include the identity of any
biological target discovered in the course of the Research Activities except as
provided in accordance with Section 3.6.2 (Part 1 Validation).

8.4.4.if, during the Term, Fulcrum controls any Person (with control being
determined for this purpose in accordance with Section 1.10 (Affiliates)), then
Fulcrum and any such Person will, at all times during which such relationship
exists, be party to an

-45-

--------------------------------------------------------------------------------

 

intercompany license agreement pursuant to which Fulcrum Controls all
intellectual property owned or licensed to such Person that would otherwise be
included in Fulcrum Technology if owned by Fulcrum; and

8.4.5.all Fulcrum Representatives that are in a position to contribute to the
creation or development of any Fulcrum Technology have executed or will execute
and deliver to Fulcrum or one of its Affiliates an agreement regarding the
protection of proprietary information (including Confidential Information and
Know-How) and the assignment to Fulcrum or such Affiliate of any intellectual
property that arises from such Representatives’ activities for Fulcrum or any of
its Affiliates.

8.5.Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY NOR ITS AFFILIATES MAKES ANY REPRESENTATION OR EXTENDS ANY
WARRANTY OF ANY KIND, EITHER EXPRESS, IMPLIED OR OTHERWISE, TO THE OTHER PARTY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND
WITHOUT LIMITING MYOKARDIA’S OBLIGATIONS UNDER SECTION 4.2 (DILIGENCE
REQUIREMENTS), MYOKARDIA MAKES NO REPRESENTATION OR WARRANTY REGRADING WHETHER
ANY MOLECULE OR PRODUCT WILL BE DEVELOPED OR COMMERCIALIZED SUCCESSFULLY OR
WHETHER ANY PARTICULAR LEVEL OF SALES WILL BE ACHIEVED WITH REGARD TO ANY
PRODUCT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, FULCRUM MAKES NO
REPRESENTATION OR WARRANTY REGARDING THE OUTCOME OF THE RESEARCH ACTIVITIES,
INCLUDING THAT THE RESEARCH ACTIVITIES WILL BE SUCCESSFUL.

Article 9
INDEMNIFICATION; INSURANCE

9.1.Indemnification.

9.1.1.Indemnification by MyoKardia.  MyoKardia will indemnify Fulcrum and its
Representatives (each, a “Fulcrum Indemnified Party”) from and against any
liability, loss, damage or expense (including reasonable attorneys’ fees and
expenses) (collectively, “Liability”) that the Fulcrum Indemnified Party may
incur or otherwise be required to pay to one or more Third Parties in connection
with any Third Party suit, investigation, claim or demand resulting from or
arising out of:

(a)any claims arising out of the research, development, manufacture,
commercialization or use of any Product by, on behalf of, or under the authority
of, MyoKardia, including all claims involving death or bodily injury;

(b)the conduct of the MyoKardia Research Activities;

(c)any claims arising out of the use of the Research Data by or on behalf of
MyoKardia;

-46-

--------------------------------------------------------------------------------

 

(d)the breach by MyoKardia of any of its representations, warranties or
covenants set forth in this Agreement; or

(e)the negligence or willful misconduct of an MyoKardia Indemnified Party.

and except, in each case, to the extent such claims fall within the scope of
Fulcrum’s indemnification obligations under Section 9.1.2 (Indemnification by
Fulcrum).

9.1.2.Indemnification by Fulcrum.  Fulcrum will indemnify MyoKardia and its
Representatives (each, a “MyoKardia Indemnified Party”) from and against any
Liability that the MyoKardia Indemnified Party may incur or otherwise be
required to pay to one or more Third Parties in connection with any Third Party
suit, investigation, claim or demand resulting from or arising out of:

(a)the conduct of the Fulcrum Research Activities (other than any Fulcrum
Research Activities solely to the extent included in the Research Plan through
an amendment to the Research Plan that is approved solely by MyoKardia, over
Fulcrum’s objection, by MyoKardia’s Executive Officer in the exercise of
MyoKardia’s right to determine decisions of the JSC pursuant to Section 2.7.3
(subject to Section 2.7.4));

(b)any claims arising out of the use of the Research Data by or on behalf of
Fulcrum;

(c)the breach by Fulcrum of any of its representations, warranties or covenants
set forth in this Agreement; or

(d)the negligence or willful misconduct of a Fulcrum Indemnified Party.

and except, in each case, to the extent such claims fall within the scope of
MyoKardia’s indemnification obligations under Section 9.1.1 (Indemnification by
MyoKardia).

9.1.3.Procedure.  Each Party will notify the other Party in writing if it
becomes aware of a claim for which such Party may seek indemnification
hereunder.  If any proceeding (including any governmental investigation) is
instituted against a Party with respect to which indemnity may be sought
pursuant to Sections 9.1.1 (Indemnification by MyoKardia) or 9.1.2
(Indemnification by Fulcrum), as applicable, such Party (the “Indemnified
Party”) will give prompt written notice of the indemnity claim to the other
Party (the “Indemnifying Party”) and provide the Indemnifying Party with a copy
of any complaint, summons or other written notice that the Indemnified Party
receives in connection with any such claim.  An Indemnified Party’s failure to
deliver such written notice in a timely manner will relieve the Indemnifying
Party of liability to the Indemnified Party under Sections 9.1.1
(Indemnification by MyoKardia) or 9.1.2 (Indemnification by Fulcrum), as
applicable, only to the extent such delay is prejudicial to the Indemnifying
Party’s ability to defend such claim.  The Indemnified Party will permit the
Indemnifying Party to control any litigation relating to such claim and the
disposition of such claim by

-47-

--------------------------------------------------------------------------------

 

negotiated settlement or otherwise (subject to this Section 9.1
(Indemnification)).  The Indemnifying Party will act reasonably and in good
faith with respect to all matters relating to such claim and will not settle or
otherwise resolve such claim without the Indemnified Party’s prior written
consent, which will not be unreasonably withheld, conditioned, or delayed;
provided that such consent will not be required with respect to any settlement
that includes a full and complete release of the Indemnified Party and involves
only the payment of monetary awards for which the Indemnifying Party will be
fully-responsible.  The Indemnified Party will cooperate with the Indemnifying
Party in the Indemnifying Party’s defense of any claim for which indemnity is
sought under this Agreement, at the Indemnifying Party’s cost and expense.

9.2.Insurance.  Each Party will maintain, at its cost, reasonable insurance
against liability and other risks associated with its activities contemplated by
this Agreement and will furnish to the other Party evidence of such insurance
upon request.  Notwithstanding the foregoing, either Party may self-insure to
the extent that it self-insures for its other activities.

9.3.No Consequential Damages.  EXCEPT WITH RESPECT TO LIABILITY ARISING FROM A
BREACH OF THE CONFIDENTIALITY AND NON-USE PROVISIONS OF ARTICLE 11
(CONFIDENTIALITY) OR SECTION 5.5 (EXCLUSIVITY), OR TO THE EXTENT SUCH PARTY MAY
BE REQUIRED TO INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 9 (INDEMNIFICATION;
INSURANCE), IN NO EVENT WILL EITHER PARTY OR ITS REPRESENTATIVES BE LIABLE UNDER
THIS AGREEMENT FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE, INCLUDING LOSS OF PROFITS OR REVENUE, SUFFERED BY THE OTHER PARTY OR
ANY OF ITS REPRESENTATIVES.

Article 10
TERM; TERMINATION

10.1.Term.  The term of this Agreement will commence on the Effective Date and
continue on a Product-by-Product and country-by-country basis until the
expiration of the last-to-expire Royalty Term for such Product in such country
(the period from the Effective Date until the expiration of this Agreement with
respect to all Products in all countries, the “Term”) unless this Agreement is
terminated earlier in accordance with this Article 10 (Term;
Termination).  Notwithstanding the foregoing, if MyoKardia has not designated a
Cardiomyopathy Target Candidate as a Lead Cardiomyopathy Target by the end of
the First Designation Period, then this Agreement will automatically terminate.

10.2.Termination.

10.2.1.Termination for Convenience.  MyoKardia may terminate this Agreement for
convenience at any time in its entirety or on a Target-by-Target,
Product-by-Product or Molecule-by-Molecule basis by providing written notice of
its intent to terminate to Fulcrum, in which case, such termination will be
effective [**] after Fulcrum’s receipt of such written notice.

-48-

--------------------------------------------------------------------------------

 

10.2.2.For Safety.  MyoKardia may terminate this Agreement in its entirety or on
a Target-by-Target, Product-by-Product or Molecule-by-Molecule basis, effective
immediately upon written notice to Fulcrum in the event of:

(a)withdrawal or suspension of any Regulatory Approval for a Product directed
against a Target in a Major Market Country;

(b)a Regulatory Authority notifies MyoKardia or its Affiliate that there is a
safety issue regarding any Molecule or Product directed against a Target; or

(c)MyoKardia in good faith determines that it is not advisable to continue to
develop or commercialize any Product directed against a Target as a result of a
safety concern regarding the use thereof for the indication to which such
Product is directed, based on specific results generated in connection with the
development conducted hereunder by either Party, safety reports, evidence
provided in scientific publications or other objective evidence from credible
sources.

10.2.3.Termination for Material Breach.  In the event either Party commits a
material breach of its obligations under this Agreement and fails to cure that
breach within [**] (or, in the case of a payment breach, [**]) after receiving
written notice thereof, then the non-breaching Party may terminate this
Agreement in its entirety if the breach is not specific to a Target, Product or
Molecule, or on a Target-by-Target, Product-by-Product or Molecule-by-Molecule
basis with respect to the Target to which the breach relates, immediately upon
written notice to the breaching Party upon the expiration of such cure period;
provided, however, that if such breach (other than a payment breach) is capable
of being cured but cannot be cured within such [**] period and the breaching
Party initiates actions to cure such breach within such period and thereafter
diligently pursues such actions, then the cure period will be extended for so
long as the breaching Party is diligently pursuing such actions not to exceed
[**].  In the event that the breaching Party disputes in good faith the
non-breaching Party’s grounds for terminating this Agreement under this Section
10.2.3 (Termination for Material Breach), then the Parties will refer such
dispute to the Executive Officers pursuant to Section 12.1.2 (Resolution by
Executive Officers) and, if necessary, Section 12.1.3 (Resolution by Mediation),
and any cure period provided for under this Section 10.2.3 (Termination for
Material Breach) will be tolled during the pendency of such dispute.

10.2.4.Termination for Insolvency.

(a)If either Party makes an assignment for the benefit of creditors, appoints or
suffers appointment of a receiver or trustee over all or substantially all of
its property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it that is not discharged within [**] after the
filing thereof (each, an “Insolvency Event”), the other Party may terminate this
Agreement in its entirety by providing written notice to the Party subject to
the Insolvency Event (such Party, the “Insolvent Party”), in which case, this
Agreement will terminate on the date on which the Insolvent Party receives such
written notice; provided that

-49-

--------------------------------------------------------------------------------

 

no termination shall be permitted pursuant to this clause (a) if the Insolvent
Party (i) does not reject this Agreement or otherwise disavow its obligations
hereunder, (ii) continues to perform its obligations hereunder during such
Insolvency Event, and (iii) assumes this Agreement or otherwise affirms its
obligations hereunder on or before any deadline for doing so during such
Insolvency Event.

(b)All licenses and rights to licenses granted under or pursuant to this
Agreement by Fulcrum to MyoKardia are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code (the “Bankruptcy
Code”), licenses of rights to “intellectual property” as defined under Section
101(35A) of the Bankruptcy Code. The Parties agree that MyoKardia, as a licensee
of such rights under this Agreement, will retain and may fully exercise all of
its rights and elections under the Bankruptcy Code. The Parties further agree
that that upon commencement of a bankruptcy proceeding by or against Fulcrum
under the Bankruptcy Code, MyoKardia will be entitled to a complete duplicate
of, or complete access to (as MyoKardia deems appropriate), all such
intellectual property and all embodiments of such intellectual property as may
be necessary for MyoKardia to exercise its rights and licenses in accordance
with this Agreement.  Such intellectual property and all embodiments of such
intellectual property will be promptly delivered to MyoKardia (i) upon any such
commencement of a bankruptcy proceeding and upon written request by MyoKardia,
unless Fulcrum assumes this Agreement or otherwise affirms its obligations
hereunder on or before any deadline for doing so during such bankruptcy
proceeding, or (ii) if not delivered under (i) above, upon the rejection of this
Agreement by or on behalf of Fulcrum and upon written request by the
MyoKardia.  Fulcrum (in any capacity, including debtor-in-possession) and its
successors and assigns (including any trustee) agrees not to interfere with the
exercise by MyoKardia or its Affiliates of its rights and licenses to such
intellectual property and such embodiments of intellectual property in
accordance with this Agreement, and agrees to assist MyoKardia and its
Affiliates in obtaining such intellectual property and such embodiments of
intellectual property in the possession or control of Third Parties as
reasonably necessary or desirable for MyoKardia to exercise such rights and
licenses in accordance with this Agreement.  The foregoing provisions are
without prejudice to any rights MyoKardia may have arising under the Bankruptcy
Code or other Applicable Law.

10.3.Alternative in Lieu of Termination.  Notwithstanding anything to the
contrary set forth in this Agreement, if MyoKardia has the right to terminate
this Agreement pursuant to Section 10.2.3 (Termination for Material Breach) in
its entirety or on a Target-by-Target, Product-by-Product or
Molecule-by-Molecule basis with respect to the Target, Product or Molecule to
which the breach relates (after the expiration of all relevant cure periods and
resolution of any dispute with respect to MyoKardia’s right to terminate this
Agreement), or Section 10.2.4 (Termination for Insolvency), MyoKardia may either
elect, in lieu of terminating this Agreement, for the rights and obligations of
the Parties under this Agreement to remain in full force and effect, including
the licenses and rights granted by Fulcrum to MyoKardia under Section 5.1
(License Grant to MyoKardia); provided that, with respect to such Product or
Molecule or all Products or Molecules directed against such Target (or, in the
case of a right to terminate the Agreement in its entirety,

-50-

--------------------------------------------------------------------------------

 

with respect to all Products), MyoKardia’s financial obligations under Sections
6.3 (Milestone Payments) and 6.4 (Royalties) will be reduced by [**] of what
they would otherwise be if calculated in accordance with such Section [**].

10.4.Consequences of Termination of this Agreement.

10.4.1.Effects of Termination.  Upon any termination of this Agreement in its
entirety or with respect to a Target, Product or Molecule:

(a)all license rights granted by Fulcrum to MyoKardia pursuant to this
Agreement, including the license rights granted to MyoKardia under Section 5.1
(License Grant to MyoKardia) will terminate in their entirety or with respect to
such Target, Product or Molecule, as applicable, as of the effective date of
termination;

(b)any sublicenses granted by MyoKardia with respect to the license rights
terminated pursuant to Section 10.4.1 (Effects of Termination) will remain in
full force and effect upon termination of this Agreement in its entirety or with
respect to such Target, Product or Molecule, as applicable; provided that (i) as
of the effective date of such termination, the applicable Sublicensee is not in
breach of its sublicense agreement, (ii) the applicable Sublicensee agrees to be
bound directly to Fulcrum under the terms of this Agreement to the extent of the
sublicensed rights, and (iii) Fulcrum will not be required to assume any
obligations or liabilities beyond those contemplated by this Agreement as a
result of this Section 10.4.1 (Effects of Termination); and

(c)MyoKardia may sell any existing of all such Product(s) or all such Products
directed against such Target, as applicable, in MyoKardia’s existing inventory,
on order from an supplier or in the process of being manufactured, in each case,
for a period of up to [**] after the effective date of termination of this
Agreement or with respect to such Target, subject to MyoKardia’s obligations to
make corresponding payments with respect to any such sales pursuant to Article 6
(Financial Provisions).  After expiration of such [**] period, MyoKardia shall
discontinue selling any such Product(s) or all such Products directed against
such Target, as applicable.  

10.4.2.Effect of Termination or Expiration.  Each Party will promptly return all
Confidential Information of the other Party as provided in upon any expiration
or termination of this Agreement.

10.4.3.Surviving Provisions.  The following provisions will survive any
expiration or termination of this Agreement for the period of time specified in
such provision, or if not specified, then they will survive
indefinitely:  Article 1 (Definitions), Article 7 (Intellectual Property),
Article 9 (Indemnification; Insurance), Article 11 (Confidentiality), Article 12
(Dispute Resolution), and Article 13 (Miscellaneous), and Section 3.9 (Records);
Section 5.1 (License Grant to MyoKardia) (solely to the extent provided in
Section 6.4.2(c) (Royalty Term)), Section 6.3 (Milestone Payments) through

-51-

--------------------------------------------------------------------------------

 

Section 6.8 (Late Payment) (with respect to payment obligations that accrued
prior to expiration of the [**] period in Section 10.4.1(c) for Products),
Section 8.5 (Disclaimer), Section 10.2.4 (Termination for Insolvency), Section
10.4 (Consequences of Termination of this Agreement).  Termination of this
Agreement will not relieve the Parties of any liability which accrued under this
Agreement prior to the effective date of such termination nor preclude either
Party from pursuing all rights and remedies it may have under this Agreement or
at law or in equity with respect to any breach of this Agreement.  The remedies
provided in this Article 10 (Term; Termination) are not exclusive of any other
remedies a Party may have in law or equity.

Article 11
CONFIDENTIALITY

11.1.Confidentiality.  Each Party (the “Receiving Party”) receiving any
Confidential Information of the other Party (the “Disclosing Party”) will: (a)
keep the Disclosing Party’s Confidential Information confidential; (b) not
publish, or allow to be published, and will not otherwise disclose, or permit
the disclosure of, the Disclosing Party’s Confidential Information; and (c) not
use, or permit to be used, the Disclosing Party’s Confidential Information for
any purpose, except, in each case, to the extent expressly permitted under this
Agreement or otherwise agreed by the Parties in writing.  In protecting the
Confidential Information of the Disclosing Party, the Receiving Party will use
the same degree of care it uses for its own Confidential Information of a
similar nature, but in no event less than a reasonable degree of care.

11.2.Authorized Disclosure.  

11.2.1.Notwithstanding Section 11.1 (Confidentiality), the Receiving Party may
disclose the Disclosing Party’s Confidential Information and the existence and
terms of this Agreement to the extent such disclosure is reasonably necessary
to:

(a)file or prosecute patent applications as contemplated by this Agreement;
provided that the Receiving Party will give reasonable advance notice of such
disclosure to the Disclosing Party and take such measures to ensure confidential
treatment of such Confidential Information as is reasonably requested by the
Disclosing Party;

(b)prosecute or defend litigation as contemplated by or to enforce this
Agreement;

(c)perform its obligations and to exploit its licenses and other rights under
this Agreement;

(d)provide relevant information to its advisors (including financial advisors,
attorneys, and accountants), actual or potential acquisition or strategic
partners, collaborators, licensors, licensees, financing sources or investors,
lenders and other financing sources and underwriters who have a legitimate
business reason to know such Confidential Information; provided that such
disclosure is covered by terms of confidentiality at least as restrictive as
those set forth herein (but of

-52-

--------------------------------------------------------------------------------

 

duration customary in confidentiality agreements entered into for a similar
purpose) (which may include professional ethical obligations);

(e)respond to a valid order of a court of competent jurisdiction or other
supra-national, federal, national, regional, state, provincial or local
governmental or regulatory body of competent jurisdiction; provided, however,
that if the Receiving Party provides the Disclosing Party with prior written
notice of any such disclosure and takes reasonably practicable and legally
permissible actions to limit disclosure of and seek protective orders or other
confidential treatment for such Confidential Information; or

(f)comply with Applicable Law, including securities laws and the rules of any
securities exchange or market on which a Receiving Party’s securities are listed
or traded; provided that the Receiving Party provides the Disclosing Party with
prior written notice of any such disclosure (to the extent reasonably
practicable and legally permissible), and, in the case of disclosures other than
those required by securities laws and the rules of any securities exchange or
market on which a receiving Party’s securities are listed or traded, the
Receiving Party provides reasonable assistance to the Disclosing Party to limit
disclosure of or seek confidential treatment for such Confidential Information,
and, in the case of disclosures required by securities laws and the rules of any
securities exchange or market on which a Receiving Party’s securities are listed
or traded, the Receiving Party takes reasonable steps, upon the advice of
securities counsel, to limit disclosure of or seek confidential treatment for
such Confidential Information.

11.2.2.In addition to the foregoing, the Receiving Party may disclose the
Disclosing Party’s Confidential Information to its Representatives who have a
need to know such Confidential Information in connection with the Receiving
Party’s performance of its obligations under this Agreement; provided that such
Representatives are (a) informed of the confidential nature of the Disclosing
Party’s Confidential Information and (b) bound by written obligations of
confidentiality and non-use at least as restrictive as those set forth herein,
and the Receiving Party remains liable for the compliance of such
Representatives with the terms hereof.

11.3.Exceptions.  The Receiving Party’s obligations of non-disclosure and
non-use under this Agreement will not apply to any portion of the Disclosing
Party’s Confidential Information that the Receiving Party can demonstrate, by
competent proof:

11.3.1.is generally known to the public at the time of disclosure or becomes
generally known through no wrongful act on the part of the Receiving Party;

11.3.2.is in the Receiving Party’s possession prior to the time of disclosure,
other than as a result of the Receiving Party’s breach of any legal obligation
with respect to such Confidential Information;

-53-

--------------------------------------------------------------------------------

 

11.3.3.becomes known to the Receiving Party on a non-confidential basis through
disclosure by sources other than the Disclosing Party having the legal right to
disclose such Confidential Information; or

11.3.4.is independently developed by the Receiving Party without reference to or
reliance upon the Disclosing Party’s Confidential Information as evidenced by
contemporaneously written records.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the Receiving Party merely
because such Confidential Information is embraced by general disclosures in the
public domain or in the possession of the Receiving Party.  In addition, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the Receiving Party merely because individual
elements thereof are in the public domain or in the possession of the Receiving
Party unless the combination and its principles are in the public domain or in
the possession of the Receiving Party.

11.4.Expiration or Termination of this Agreement.  Following expiration or
termination of this Agreement, at the Disclosing Party’s election, the Receiving
Party will promptly (but no more than [**] after such request) return or
destroy, all data, files, records and other materials containing or comprising
the Disclosing Party’s Confidential Information, except to the extent such
Confidential Information is necessary or useful to conduct surviving obligations
or exercise surviving rights.  Notwithstanding the foregoing, (a) the Receiving
Party will be permitted to retain one (1) copy of the confidential information
of the other Party for archival and legal compliance purposes, and (b) the
Receiving Party will not be required to delete or destroy any electronic back-up
tapes or other electronic back-up files that have been created solely by the
Receiving Party’s automatic or routine archiving and back-up procedures, to the
extent created and retained in a manner consistent with its or their standard
archiving and back-up procedure; provided in each case such retained information
will continue to be subject to the confidentiality and non-use obligations set
forth under this Article 11 (Confidentiality).  The confidentiality and non-use
obligations set forth under this Article 11 (Confidentiality) will survive
expiration or termination of this Agreement for [**] from the effective date of
such expiration or termination.

11.5.Public Announcement.  Promptly following the Effective Date, the Parties
will jointly issue a mutually agreed press release regarding the signing of this
Agreement in the form attached hereto as Schedule 11.5.  Except (a) as set forth
in the preceding sentence or Section 11.2 (Authorized Disclosure) (b) as may be
expressly permitted under this Section 11.5 (Public Announcement), neither Party
will make any public announcement regarding this Agreement without the prior
written approval of the other Party. Notwithstanding the foregoing, (i)
MyoKardia may make scientific publications or public announcements concerning
its research, development, manufacture or commercialization activities with
respect to any Product under this Agreement without Fulcrum’s prior written
approval but subject to MyoKardia’s obligations under this Article 11
(Confidentiality), and (ii) Fulcrum may announce the achievement of any
Milestone or the payment of any Milestone Payment without MyoKardia’s prior
written approval; provided that (A) Fulcrum shall not disclose details
sufficient to identify any Target, or any Molecule or Product without
MyoKardia’s prior written consent, unless required by Applicable Law and (B)
Fulcrum shall provide MyoKardia reasonable advance notice of any such proposed
announcement,

-54-

--------------------------------------------------------------------------------

 

and will incorporate such reasonable comments and revisions to protect the
Confidential Information of MyoKardia as reasonably requested by MyoKardia, and
(iii) Fulcrum will not otherwise make any publications, presentations or public
announcements of any kind regarding any of the activities contemplated under
this Agreement or the results of such activities without MyoKardia’s prior
written consent in each instance.  Neither Party will use the other Party’s or
its Affiliates’ name or logo in any label, press release or product advertising,
or for any other promotional purpose, without first obtaining the other Party’s
prior written consent.

Article 12
DISPUTE RESOLUTION

12.1.Dispute Resolution.  If any dispute or disagreement arises between the
Parties with respect to any matter under this Agreement, they will follow the
following procedures in an attempt to resolve the dispute or disagreement:

12.1.1.Resolution by the JSC.  The Party claiming that such a dispute exists
will give notice in writing to the other Party of the nature of the dispute, and
the JSC will meet to try to resolve the dispute.

12.1.2.Resolution by Executive Officers.  If the JSC is not able to resolve such
dispute within [**] after receipt of such notice, then the dispute will be
submitted to the Executive Officers of MyoKardia and Fulcrum for resolution.

12.1.3.Resolution by Mediation.  If the Executive Officers are not able to
resolve such dispute within [**] after escalation to the Executive Officers,
then, except for (a) any matter for which MyoKardia has final decision-making
authority under Section 2.7 (JSC Decision-Making) and (b) any Excluded Claim,
the Parties shall enter into confidential non-binding mediation in the State of
Delaware in accordance with the Commercial Mediation Rules of the American
Arbitration Association (“AAA”).  The Parties shall mutually approve a mediator
who has the requisite experience and qualifications, and if the Parties are
unable to mutually approve a mediator, then a mediator having the requisite
experience and qualifications shall be appointed in accordance with such
Commercial Mediation Rules.  The mediation shall be held within [**] of the
selection of the mediator.  A representative of each Party with authority to
resolve the dispute shall participate in the mediation.  Each Party agrees to
use reasonable efforts to make its current employees available, if reasonably
needed, as the mediator may determine.  The fees and expenses related to the
services provided by the mediator in connection with any mediation hereunder
shall be paid one-half by each party, except that each Party shall pay its own
attorneys’ fees and expenses.  If the Parties are unable to resolve their
dispute through mediation within [**] after selection of the mediator, either
Party may invoke any remedy available to it under law or equity to resolve the
dispute.  

12.1.4.Excluded Claims.  Notwithstanding the other provisions of this
Section 12.1 (Dispute Resolution), any dispute that involves the (i) breach of
the confidentiality and non-use provisions of Article 11 (Confidentiality), (ii)
the scope, validity, enforceability, inventorship or infringement of Patent
Rights, (iii) applicability of the Bankruptcy Code, or (iv) compliance by the
Parties with any Applicable Laws

-55-

--------------------------------------------------------------------------------

 

governing antitrust, anti-monopoly or competition law, whether or not statutory,
(each an “Excluded Claim”) will not be subject to the provisions of
Section 12.1.3 (Resolution by Mediation).

12.2.Injunctive Relief.  Notwithstanding any provision to the contrary set forth
in this Agreement, the Parties each stipulate and agree that a breach of Article
5 (License Grants and Exclusivity) or Article 11 (Confidentiality) by a Party
may cause irrevocable harm for which monetary damages would not provide a
sufficient remedy, and in such case, the non-breaching Party will be entitled to
equitable relief, including specific performance, temporary or permanent
restraining orders, preliminary injunction, or permanent injunction, or other
equitable relief without the posting of any bond or other security, from any
court of competent jurisdiction, in each case, without first submitting to the
dispute resolution procedures set forth in Section 12.1 (Dispute Resolution).

Article 13
MISCELLANEOUS

13.1.Assignment.  This Agreement will not be assignable by any Party to any
Third Party without the written consent of the non-assigning
Party.  Notwithstanding the foregoing, (a) without the written consent of
MyoKardia, Fulcrum may assign this Agreement or its rights and obligations under
this Agreement to (i) a Third Party in connection with a Change of Control, or
(ii) an Affiliate (both only for so long as such Affiliate remains an
Affiliate), in each case ((i) and (ii)), that agrees in writing to be bound by
the terms of this Agreement and (b) without the written consent of Fulcrum,
MyoKardia may assign this Agreement or its rights and obligations under this
Agreement in whole or on a Target-by-Target or Product-by-Product basis to an
Affiliate (only for so long as such Affiliate remains an Affiliate) or its or
their Sublicensees or to any successor in interest (whether by merger,
acquisition, asset purchase or otherwise) to all or substantially all or of the
business to which this Agreement (or the applicable Target or Product) relates;
provided that such Affiliate, such Sublicensee or such successor in interest
agrees in writing to be bound by the terms of this Agreement.  This Agreement
will be binding upon the successors and permitted assigns of the Parties and the
name of a Party appearing herein will be deemed to include the names of such
Party’s successors and permitted assigns to the extent necessary to carry out
the intent of this Agreement.  Any assignment not in accordance with this
Section 13.1 (Assignment) will be void.

13.2.Representation by Legal Counsel.  Each Party hereto represents that it has
been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof.  In interpreting
and applying the terms and provisions of this Agreement, no presumption will
exist or be implied against the Party that drafted such terms and provisions.

13.3.Notices.  All notices which are required or permitted hereunder will be in
writing and sufficient if delivered personally, sent by email or sent by
nationally-recognized overnight courier, addressed as follows:

-56-

--------------------------------------------------------------------------------

 

If to Fulcrum:

Fulcrum Therapeutics, Inc.

26 Landsdowne Street

Cambridge, MA  02139

Attention:  Bryan Stuart

Email:  [**]

 

with a copy that will not constitute notice to:

Ropes & Gray LLP

Attn:  Marc A. Rubenstein

Prudential Tower

800 Boylston Street

Boston, MA  02199

Email:  marc.rubenstein@ropesgray.com

 

If to MyoKardia:

MyoKardia, Inc.

1000 Sierra Point Parkway

Brisbane, CA 94005

Attention:  Jake Bauer

Email: [**]

 

MyoKardia, Inc.

1000 Sierra Point Parkway

Brisbane, CA 94005

Attention:  Legal Department

Email:  [**]

 

with a copy to that will not constitute notice to:

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention:  Richard A. Hoffman

Email:  RHoffman@goodwinlaw.com

 

or to such other address as the Party to whom written notice is to be given may
have furnished to the other Party in writing in accordance herewith.  Any such
written notice will be deemed to have been given and received by the other
Party: (a) when delivered if personally delivered; or (b) on receipt if sent by
email or overnight courier.

13.4.Amendment.  No amendment, modification or supplement of any provision of
this Agreement will be valid or effective unless made in writing and signed by a
duly authorized officer of each of the Parties.

-57-

--------------------------------------------------------------------------------

 

13.5.Waiver.  No provision of this Agreement will be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.  The waiver by either Party of any breach of any provision
hereof by the other Party will not be construed to be a waiver of any succeeding
breach of such provision or a waiver of the provision itself.

13.6.Severability.  If any clause or portion thereof in this Agreement is for
any reason held to be invalid, illegal or unenforceable, the same will not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement will be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible.  In any
such event, this Agreement will be construed as if such clause of portion
thereof had never been contained in this Agreement, and there will be deemed
substituted therefor such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
Applicable Law.

13.7.Descriptive Headings.  The descriptive headings of this Agreement are for
convenience only and will be of no force or effect in construing or interpreting
any of the provisions of this Agreement.

13.8.Governing Law.  This Agreement, and all claims arising under or in
connection therewith, will be governed by and interpreted in accordance with the
substantive laws of the State of Delaware, without regard to conflict of law
principles thereof; provided, however, that with respect to matters involving
the enforcement, validity or scope of intellectual property rights, the
intellectual property laws of the applicable country will apply.  Each of the
Parties agrees that this Agreement has been entered into by the Parties in
express reliance upon 6 Del. C. § 2708.  To the extent that any right of a Party
requires enforcement through court process, such enforcement will then be
subject to the exclusive jurisdiction of the state courts of Delaware and
federal courts of competent jurisdiction located in Wilmington, Delaware.  Each
of the Parties hereby irrevocably and unconditionally agrees (a) to be subject
to the exclusive jurisdiction of the state courts of Delaware and federal courts
located in Wilmington, Delaware; (b) (i) to the extent such Party is not
otherwise subject to service of process in the State of Delaware, to appoint and
maintain an agent in the State of Delaware as such Party’s agent for acceptance
of legal process and to notify the other Party of such appointment and any
change to such appointment from time to time, in each case promptly after such
appointment or change or request by the other Party, and (ii) that, to the
fullest extent permitted by Applicable Law, service of process may also be made
on such Party by prepaid certified mail with a proof of mailing receipt
validated by post mail constituting evidence of valid service; and (c) that
service made pursuant to the foregoing clause (b)(i) or (b)(ii) will, to the
fullest extent permitted by Applicable Law, have the same legal force and effect
as if served upon such Party personally within the State of Delaware.  Each of
the Parties hereby irrevocably and unconditionally waives any objection to the
jurisdiction of or venue in the state courts of Delaware and federal courts
located in Wilmington, Delaware.

13.9.Entire Agreement.  This Agreement constitutes and contains the complete,
final and exclusive understanding and agreement of the Parties and cancels and
supersedes all prior negotiations, correspondence, understandings and
agreements, whether oral or written, between the Parties respecting the subject
matter of this Agreement, including the CDA.

-58-

--------------------------------------------------------------------------------

 

13.10.Independent Contractors.  The Parties are independent contractors under
this Agreement.  Nothing contained herein will be deemed to create an
employment, agency, joint venture or partnership relationship between the
Parties or any of their agents or employees, or any other legal arrangement that
would impose liability upon one Party for the act or failure to act of the other
Party.  Neither Party will have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

13.11.Force Majeure.  Each Party will be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by a force majeure event and the nonperforming Party promptly provides
notice of the prevention to the other Party.  Such excuse will be continued so
long as the condition constituting force majeure continues and the nonperforming
Party uses commercially reasonable efforts to remove the condition.  For
purposes of this Agreement, force majeure will include conditions beyond the
reasonable control of the Parties, including an act of God or terrorism,
voluntary or involuntary compliance with any regulation, law or order of any
government, war, civil commotion, labor strike or lock-out, epidemic, pandemic,
failure or default of public utilities or common carriers, destruction of
production facilities or materials by fire, earthquake, storm or like
catastrophe.  Notwithstanding the foregoing, as of the Effective Date, the
COVID-19 Pandemic is not a force majeure. If a force majeure causes a material
failure or delay in the performance by Fulcrum of obligation sunder the Research
Plan under this Agreement for more than [**], MyoKardia may, at its option,
terminate this Agreement.

13.12.Interpretation.  Except where the context expressly requires otherwise,
(a) the use of any gender herein will be deemed to encompass references to
either or both genders, and the use of the singular will be deemed to include
the plural (and vice versa), (b) the words “include”, “includes” and “including”
will be deemed to be followed by the phrase “without limitation”, (c) the word
“will” will be construed to have the same meaning and effect as the word
“shall”, (d) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any Person will
be construed to include the Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, will be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Sections, Exhibits or Schedules
will be construed to refer to Sections, Exhibits or Schedules of this Agreement,
and references to this Agreement include all Exhibits and Schedules hereto,
(h) the word “notice” means notice in writing (whether or not specifically
stated) and will include notices, consents, approvals and other written
communications contemplated under this Agreement, (i) provisions that require
that a Party, the Parties or any committee hereunder “agree,” “consent” or
“approve” or the like will require that such agreement, consent or approval be
specific and in writing, whether by written agreement, letter, approved minutes
or otherwise (but excluding e-mail and instant messaging), (j) references to any
specific law, rule or regulation, or article, section or other division thereof,
will be deemed to include the then-current amendments thereto or any replacement
or successor law, rule or regulation thereof, (k) the term “or” will be
interpreted in the inclusive sense commonly associated with the term “and/or”
and (l) unless otherwise specified, “day” means a calendar day.

-59-

--------------------------------------------------------------------------------

 

13.13.No Third Party Beneficiaries, Rights or Obligations.  There are no Third
Party beneficiaries hereunder and the provisions of this Agreement are for the
exclusive benefit of the Parties.  No provision of this Agreement will be deemed
or construed in any way to result in the creation of any rights or obligations
in any Person not a Party to this Agreement, and no other Person or entity shall
have any right or claim against either Party by reason of these provisions or be
entitled to enforce any of these provisions against either Party.

13.14.Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

13.15.Counterparts.  This Agreement may be executed in two counterparts, each of
which will be an original and both of which will constitute together the same
document.  Counterparts may be signed and delivered by digital transmission
(e.g.,.pdf), each of which will be binding when received by the applicable
Party.

[Signature Page Follows]

 

-60-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

MYOKARDIA, INC.

 

 

FULCRUM THERAPEUTICS, INC.

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

Title:

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.62

EXCLUDED TARGETS

[**]

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1

RESEARCH PLAN

[**]

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 11.5

PRESS RELEASE

[Attached.]

 